Exhibit 10.1

TRANSACTION SUPPORT AGREEMENT

This TRANSACTION SUPPORT AGREEMENT (as may be amended, restated, supplemented or
otherwise modified as provided herein, this “Agreement”), dated as of
February 14, 2020, is by and among (1) Hornbeck Offshore Services, Inc. (the
“Company”), a corporation duly organized and existing under the laws of the
State of Delaware, and each of its subsidiaries party hereto and any successors
thereto (collectively with the Company, the “Company Parties”) and (2) the
holders, or the managers, beneficial holders, general partners or investment
advisors of such holders, set forth on the signature pages hereto of the
unsecured notes issued pursuant to that certain (i) Indenture, dated as of
March 16, 2012 (as amended, restated, modified and supplemented, the “2020 Notes
Indenture”), among the Company, the guarantors party thereto and Wilmington
Trust, National Association (“Wilmington Trust”), as Trustee, governing the
issuance of the Company’s 5.875% Senior Notes due 2020 (the “2020 Notes”) and
(ii) Indenture dated as of March 28, 2013 (as amended, restated, modified, and
supplemented, the “2021 Notes Indenture” and, together with the 2020 Notes
Indenture, the “Existing Indentures”), between the Company, the guarantors party
thereto and Wilmington Trust, as Trustee, governing the issuance of the
Company’s 5.000% Senior Notes due 2021 (the “2021 Notes” and, together with the
2020 Notes, the “Existing Notes”; each such holder of Existing Notes solely in
its capacity as such, an “Initial Exchanging Holder” and each holder of the 2020
Notes and the 2021 Notes generally, a “Noteholder” and, collectively, the
“Noteholders”). The Initial Exchanging Holders, the Company Parties, and each
other Noteholder that becomes a party hereto in accordance with the terms hereof
(collectively with the Initial Exchanging Holders, the “Exchanging Holders”)
shall be referred to herein individually as a “Party” and, collectively, as the
“Parties.” Capitalized terms not herein defined shall have the meanings set
forth in the Term Sheet (as defined below). References herein to a percentage of
Exchanging Holders refer to the percentage of the total outstanding principal
amount of the Existing Notes represented by the Existing Notes held by such
Exchanging Holders.

RECITALS

WHEREAS, prior to the date hereof, representatives of the Company Parties and
certain Exchanging Holders have discussed certain recapitalization transactions
with respect to the Company Parties (the “Transaction”) on the terms consistent
with those set forth in this Agreement, the Summary of Indicative Terms and
Conditions attached hereto as Exhibit A and expressly incorporated by reference
herein and made a part of this Agreement as if fully set forth herein (as it may
be amended, supplemented or otherwise modified as provided herein, the “Term
Sheet”), the Exchange Offer Memorandum (as defined below) and the Preliminary
Proxy Statement (as defined below);

WHEREAS, as part of the Transaction, the Company intends to conduct (a) private
exchange offers (together with the Tender Offer (as defined below), the
“Exchange Offers”) for the exchange of any or all outstanding Existing Notes for
(i) $375,000,000 in principal amount of 2023 Senior Notes (as defined below),
(ii) $299,313,000 million of 2025 Senior Notes (as defined below), in each case
in connection with the Transaction on the terms set forth in the Exchange Offer
Memorandum (b) a private tender offer (the “Tender Offer”) for up to $67 million
in principal amount of Existing Notes as described in the Term Sheet, and
(c) such other transactions related to the Transaction as set forth in this
Agreement, the Exchange Offer Memorandum, the Preliminary Proxy Statement and
the Term Sheet;



--------------------------------------------------------------------------------

WHEREAS, in conjunction with the Exchange Offers and pursuant to consent
solicitations in each case in connection with the Transaction on the terms set
forth in the Exchange Offer Memorandum (the “Consent Solicitations”), the
Exchanging Holders have agreed to consent to certain amendments to the Existing
Indentures (the “Proposed Amendments,” and the consents to the Proposed
Amendments, the “Consents”), which Proposed Amendments will eliminate and/or
modify certain covenants, events of default and related provisions contained in
the Existing Indentures and the Existing Notes and are to agree to the Agreed
Waiver and Releases;

WHEREAS, prior to the consummation of the Exchange Offers and Consent
Solicitations, the Company will hold a meeting of the Company’s stockholders to
approve certain amendments to the Certificate of Incorporation (as defined
below) and the Board of Directors (as defined below) will approve certain
modifications to the Bylaws (as defined below) (the “Organizational Document
Amendments”);

WHEREAS, concurrently with the consummation of the Exchange Offers and Consent
Solicitations (as such date may be extended from time to time in accordance with
the terms of the New Notes Indentures (as defined below)), a wholly owned
subsidiary of the Company will (i) form a new domestic Unrestricted Subsidiary
(as defined below) (the “Tier 1 Subsidiary”), which in turn will form a new
domestic Unrestricted Subsidiary (the “Tier 2 Subsidiary”), which in turn will
form a new domestic Unrestricted Subsidiary (the “Tier 3 Subsidiary”), which in
turn will form a new domestic Unrestricted Subsidiary (the “Tier 4 Subsidiary”),
(ii) contribute to the Tier 1 Subsidiary, which will then contribute to the Tier
2 Subsidiary, which will then contribute to the Tier 3 Subsidiary, which will
then contribute to the Tier 4 Subsidiary, the Contributed Assets (as defined
below) pursuant to a contribution agreement (the “Contribution Agreement”),
(iii) enter into a management agreement with the Tier 4 Subsidiary, related to
the management of the vessels included in the Contributed Assets (the
“Management Agreement”), and (iv) enter into a commercial brokerage fee
agreement with the Tier 4 Subsidiary related to the marketing of the vessels
included in the Contributed Assets (the “Brokerage Agreement”);

WHEREAS, concurrently with the execution of this Agreement, certain Company
Parties and certain Initial Exchanging Holders entered into a letter agreement,
dated as of the date hereof, attached hereto as Exhibit E (the “Side Letter”),
which contemplates that such Initial Exchanging Holders (or their affiliates)
may provide a new senior secured term loan to a subsidiary of the Tier 4
Subsidiary for the purpose of acquiring certain agreed upon target vessels or
fleets of vessels, subject to the parties thereto agreeing to a mutually
acceptable commitment letter and the Company’s right to pursue a Superior
Proposal (as defined below), on the terms and conditions set forth in the Side
Letter and the Backstop Term Sheet (as defined below) (the “New Acquisition
Financing”);

WHEREAS, concurrently with the execution of this Agreement, the Company and
holders of a majority of its outstanding shares of Common Stock (as defined
below) have entered into one or more Stockholder Support Agreements
substantially in the form attached hereto as Exhibit C (collectively, the
“Stockholder Support Agreement”);

 

2



--------------------------------------------------------------------------------

WHEREAS, prior to the consummation of the Exchange Offers and Consent
Solicitations, the Company will cause application of the provisions of the
Company’s Rights Agreement, dated as of July 1, 2013 (the “Rights Agreement”),
by and between the Company and Computershare Inc., to be irrevocably waived with
respect to the New Notes (as defined below), Special Preferred Shares (as
defined below), Contingent Preferred Shares (as defined below), Contingent
Preferred Warrants (as defined below), Automatic Conversion Shares (as defined
below) and Automatic Conversion Warrants (as defined below) and will cause the
Rights Agreement to be amended such that the Rights Agreement will terminate
upon the occurrence of a Trigger Event (as defined in the Preliminary Proxy
Statement) (the “Rights Agreement Amendment and Waiver”);

WHEREAS, concurrently with the consummation of the Exchange Offers and Consent
Solicitations, the Company will cause a director to be elected to the Board of
Directors by a majority vote of shares of Special Preferred Stock held by the
trustee under the indenture governing the 2023 Senior Notes and the trustee
under the indenture governing the 2025 Senior Notes (the “Noteholder Director”);

WHEREAS, the Exchanging Holders have agreed to forbear from taking any action to
enforce certain rights or remedies to the extent described herein under the 2021
Notes Indenture and, if applicable, the Second Lien Term Loan Agreement, during
the term of this Agreement; and

WHEREAS, the Parties have agreed to implement and take actions in support of the
Transaction and the New Acquisition Financing on the terms and conditions set
forth in this Agreement, the Exchange Offer Memorandum, the Preliminary Proxy
Statement, the Term Sheet and the Side Letter.

AGREEMENT

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

 

1.

Definitions. The following terms shall have the following definitions:

“2020 Notes” has the meaning set forth in the preamble hereto.

“2020 Notes Indenture” has the meaning set forth in the preamble hereto.

“2021 Notes” has the meaning set forth in the preamble hereto.

“2021 Notes Indenture” has the meaning set forth in the preamble hereto.

“2023 Senior Notes” means up to $375,000,000 in aggregate principal amount of
newly-issued 10.00% Senior Notes due 2023 to be issued in connection with the
Exchange Offers on the terms set forth in the Exchange Offer Memorandum.

 

3



--------------------------------------------------------------------------------

“2025 Senior Notes” means up to $299,313,000 in aggregate principal amount of
newly-issued 5.50% Senior Notes due 2025 to be issued in connection with the
Exchange Offers on the terms set forth in the Exchange Offer Memorandum.

“ABL Credit Agreement” means the Senior Credit Agreement, dated as of June 28,
2019, as amended, restated, supplemented or otherwise modified from time to
time, among the Company, each of the guarantors from time to time party thereto,
each of the lenders from time to time party thereto, and CIT Northbridge Credit
LLC, as collateral agent and administrative agent.

“Advisors” has the meaning set forth in Section 4.1(l).

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, or is under common control with, or is controlled by,
such Person. As used in this definition, “control” (including, with its
correlative meanings, “controlled by” and “under common control with”) shall
mean, with respect to any Person, the possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership, limited liability company or
other ownership interests, by contract or otherwise) of such Person.

“Agreed Waiver and Release” has the meaning set forth in the Exchange Offer
Memorandum.

“Alternative Transaction” has the meaning set forth in Section 4.1(f).

“Automatic Conversion Shares” has the meaning set forth in the Exchange Offer
Memorandum.

“Automatic Conversion Warrants” has the meaning set forth in the Exchange Offer
Memorandum.

“Backstop Lenders” has the meaning set forth in the Backstop Term Sheet.

“Backstop Lenders Fees and Expenses” has the meaning set forth in the Side
Letter.

“Backstop Term Sheet” means the Non-Binding Backstop Term Sheet attached as
Annex A to the Side Letter, as it may be amended, supplemented or otherwise
modified in accordance with its terms and the terms of the Side Letter.

“Board of Directors” means the board of directors of the Company.

“Brokerage Agreement” has the meaning set forth in the recitals hereto.

“Business Day” means any day other than Saturday, Sunday and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by law or other governmental action to close.

 

4



--------------------------------------------------------------------------------

“Bylaws” means the Fourth Restated Bylaws of the Company, as amended from time
to time.

“Certificate of Incorporation” means the Second Restated Certificate of
Incorporation of the Company, as amended by the Certificate of Amendment to the
Second Restated Certificate of Incorporation of the Company.

“Common Stock” means shares of common stock of the Company, par value $0.01 per
share; provided that, upon consummation of the Exchange Offer, the par value
will be $0.00001.

“Company” has the meaning set forth in the preamble hereto.

“Company Parties” has the meaning set forth in the preamble hereto.

“Confidentiality Agreements” means (a) the Confidentiality Agreements, dated as
of November 1, 2019, among the Company and certain of the Exchanging Holders, as
amended by the Amendment No. 1 to Confidentiality Agreement, dated as of
November 20, 2019 and as extended according to the terms thereof, and (b) one or
more additional Confidentiality Agreements entered into by the Company with
certain Exchanging Holders in connection with the Transaction.

“Consent Solicitations” has the meaning set forth in the recitals hereto.

“Consents” has the meaning set forth in the recitals hereto.

“Contingent Preferred Stock” has the meaning set forth in the Exchange Offer
Memorandum.

“Contingent Preferred Warrants” has the meaning set forth in the Exchange Offer
Memorandum.

“Contributed Assets” means (a) the following offshore support vessels, or
“OSVs”: (i) HOS Caledonia; (ii) HOS Captain; (iii) HOS Claymore; (iv) HOS
Commander; and (v) HOS Crockett, and (b) any contract rights and other ancillary
assets related to the foregoing as identified in good faith by the Company.

“Contribution Agreement” has the meaning set forth in the recitals hereto.

“Critical Dates” has the meaning set forth in Section 5.2.

“Definitive Documents” has the meaning set forth in Section 2.

“Early Tender Deadline” has the meaning set forth in Section 3.1(b).

“Effective Date” has the meaning set forth in Section 6.

“Exchange Act” means Securities Exchange Act of 1934, as amended.

“Exchange Offers” has the meaning set forth in the recitals hereto.

 

5



--------------------------------------------------------------------------------

“Exchange Offer Materials” has the meaning set forth in Section 2(a).

“Exchange Offer Memorandum” has the meaning set forth in Section 2(a).

“Exchanging Holder” means a Noteholder that becomes a party to this Agreement.

“Exchanging Holders” has the meaning set forth in the preamble hereto.

“Existing Indentures” has the meaning set forth in the preamble hereto.

“Existing Notes” has the meaning set forth in the preamble hereto.

“Expiration Date” has the meaning set forth in the Exchange Offer Memorandum.

“First Lien Term Loan Agreement” means the First Lien Term Loan Agreement, dated
as of June 15, 2017, as amended, restated, supplemented or otherwise modified
from time to time, among the Company, Hornbeck Offshore Services, LLC, each of
the lenders from time to time party hereto, Wilmington Trust, as administrative
agent and as collateral agent for the lenders party thereto, as amended by
Amendments No. 1 and No. 2, dated March 27, 2019 and June 28, 2019, respectively
and First Lien Increase Joinders 1-A, 1-B and 1-C, each dated March 1, 2019.

“HOS Port” means the two facility leases in Port Fourchon under which a
subsidiary of the Company is a lessee.

“Indenture Trustee” means the indenture trustee to the 2020 Notes or 2021 Notes,
as applicable.

“Initial Exchanging Holder” has the meaning set forth in the preamble hereto.

“Joinder” has the meaning set forth in Section 3.2(a).

“Jones Act” means the U.S. cabotage laws known as Section 1 of the Shipping Act
of 1916 (46 U.S.C. §50501) and the Merchant Marine Act of 1920 (46 U.S.C.
§50501), as amended.

“Launch Date” has the meaning set forth in Section 4.1(b).

“Management Agreement” has the meaning set forth in the recitals hereto.

“Milbank” has the meaning set forth in Section 3.2(a).

“New Acquisition Financing” has the meaning set forth in the recitals hereto.

“New Notes” means the 2023 Senior Notes and the 2025 Senior Notes.

“New Notes Documents” has the meaning set forth in Section 2(b).

“New Notes Indentures” has the meaning set forth in Section 2(b).

 

6



--------------------------------------------------------------------------------

“Noteholder” and “Noteholders” each have the respective meanings set forth in
the preamble hereto.

“Noteholder Director” has the meaning set forth in the recitals hereto.

“Organizational Document Amendments” has the meaning set forth in the recitals
hereto.

“Party” or “Parties” has the meaning set forth in the preamble hereto.

“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group or any legal entity or association.

“Pledge Agreement” has the meaning set forth in Section 2(b).

“Preliminary Proxy Statement” has the meaning set forth in Section 4.1(c).

“Proposed Amendments” has the meaning set forth in the recitals hereto.

“Proxy Statement” has the meaning set forth in Section 2(d).

“Qualified Marketmaker” is an entity that holds itself out to the public or
applicable private markets as standing ready in the ordinary course of business
to purchase from customers and sell to customers claims against the Company, in
its capacity as a dealer or market maker in claims against the Company and is,
in fact, regularly in the business of making a market in claims against the
Company (including debt securities or other debt).

“Qualified Unrestricted Claims” has the meaning set forth in Section 3.2(d)(ii).

“Requisite Equity Holders” means holders of Common Stock who collectively hold a
majority of the outstanding Common Stock.

“Requisite Exchanging Holders” means Exchanging Holders that hold at least
66 2/3% of the aggregate principal amount outstanding of the Existing Notes
(taken as a single class) held by all of the Exchanging Holders at such time.

“Rights Agreement” has the meaning set forth in the recitals hereto.

“Rights Agreement Amendment and Waiver” has the meaning set forth in the
recitals hereto.

“SEC” has the meaning set forth in Section 4.1(c).

“Second Lien Term Loan Agreement” means the Second Lien Term Loan Agreement,
dated as of February 7, 2019, as amended, restated, supplemented or otherwise
modified from time to time, among the Company, Hornbeck Offshore Services, LLC,
each of the lenders from time to time party thereto, Wilmington Trust, National
Association, as administrative agent and collateral agent for the lenders party
thereto.

“Securities Act” means the Securities Act of 1933, as amended.

 

7



--------------------------------------------------------------------------------

“Settlement Date” has the meaning set forth in the Exchange Offer Memorandum.

“Side Letter” has the meaning set forth in the recitals hereto.

“Special Meeting” has the meaning set forth in Section 4.1(c).

“Special Preferred Stock” has the meaning set forth in the Exchange Offer
Memorandum.

“Stockholder Support Agreement” has the meaning set forth in the recitals
hereto.

“Superior Proposal” has the meaning set forth in the Backstop Term Sheet.

“Term Sheet” has the meaning set forth in the recitals hereto.

“Termination Date” has the meaning set forth in Section 5.2.

“Termination Event” has the meaning set forth in Section 5.1.

“Tier 1 Subsidiary” has the meaning set forth in the recitals hereto.

“Tier 2 Subsidiary” has the meaning set forth in the recitals hereto.

“Tier 3 Subsidiary” has the meaning set forth in the recitals hereto.

“Tier 4 Subsidiary” has the meaning set forth in the recitals hereto.

“Transaction” has the meaning set forth in the recitals hereto.

“Transfer” has the meaning set forth in Section 3.2(a).

“U.S. citizen” means a person who is a “citizen of the United States” as defined
in the Jones Act.

“Unrestricted Subsidiary” means a subsidiary of the Company designated by the
Board of Directors as an “Unrestricted Subsidiary” pursuant to and in accordance
with (a) the First Lien Term Loan Agreement, (b) the Second Lien Term Loan
Agreement, (c) the ABL Credit Agreement and (d) the New Notes Indentures.

2. Definitive Documents. The Transaction will be implemented pursuant to various
agreements and related documentation (the “Definitive Documents”), in each case
on substantially the same terms and otherwise consistent in all material
respects with the terms set forth in this Agreement, the Exchange Offer
Memorandum, the Proxy Statement or the Term Sheet, as applicable, including but
not limited to:

(a) an offering memorandum for the Exchange Offers and Consent Solicitations
substantially in the form attached hereto as Exhibit B (as may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms of this Agreement, the “Exchange Offer Memorandum”) and related
materials (together with the Exchange Offer Memorandum, the “Exchange Offer
Materials”);

 

8



--------------------------------------------------------------------------------

(b) an indenture (each a “New Notes Indenture”) and non-recourse pledge
agreement (the “Pledge Agreement”) for each of the 2023 Senior Notes and 2025
Senior Notes (each in the form attached as an exhibit to the Exchange Offer
Memorandum and as may be amended, supplemented or otherwise modified from time
to time in accordance with the terms of this Agreement, the “New Notes
Documents”);

(c) documents necessary or desirable to effectuate the Proposed Amendments,
including (i) a supplemental indenture to the 2020 Notes Indenture (or, in the
event that 100% of the 2020 Notes are tendered in the Exchange Offers,
documentation evidencing the satisfaction and discharge of the 2020 Notes
Indenture) and (ii) a supplemental indenture to the 2021 Notes Indenture (or, in
the event that 100% of the 2021 Notes are tendered in the Exchange Offers,
documentation evidencing the satisfaction and discharge of the 2021 Notes
Indenture);

(d) a proxy statement seeking the approval of the Organizational Document
Amendments the preliminary version of which (the “Preliminary Proxy Statement”),
substantially in the form attached hereto as Exhibit D that will be finalized in
connection with seeking the required stockholder approvals (the “Proxy
Statement”);

(e) (i) the Contribution Agreement, (ii) the Brokerage Agreement and (iii) the
Management Agreement;

(f) the Organizational Document Amendments;

(g) the Rights Agreement Amendment and Waiver;

(h) resolutions of the Board of Directors and other documentation necessary or
advisable to (i) approve and effect the Organizational Document Amendments,
(ii) approve and effect the Rights Agreement Amendment and Waiver,
(iii) designate each of the Tier 1 Subsidiary, the Tier 2 Subsidiary, the Tier 3
Subsidiary and the Tier 4 Subsidiary as an Unrestricted Subsidiary, and
(iv) approve and effect all other Definitive Documents and other actions,
agreements and documents necessary or advisable to implement the Transaction and
the New Acquisition Financing in accordance with the terms of this Agreement,
the Exchange Offer Memorandum, the Proxy Statement and the Term Sheet, as
applicable;

(i) [reserved]; and

(j) such other documents and agreements as may be necessary or advisable to
consummate the Transaction.

Each of the Definitive Documents, including all exhibits, annexes, schedules,
amendments and supplements relating to such Definitive Documents, are subject to
negotiation and shall, upon completion, contain terms, conditions,
representations, warranties, and covenants consistent with this Agreement, the
Exchange Offer Memorandum, the Proxy Statement and the Term Sheet, as
applicable, and shall otherwise be in form and substance reasonably satisfactory
to the Company and to the Requisite Exchanging Holders.

 

9



--------------------------------------------------------------------------------

3. Agreements of Exchanging Holders.

3.1 Agreements Regarding the Transaction and the New Acquisition Financing.
Subject to the terms and conditions of this Agreement, as long as a Termination
Event has not occurred, each Exchanging Holder (except as provided in paragraph
(h) below, in its capacity as a holder of Existing Notes) agrees:

(a) to use its commercially reasonable efforts to support the Transaction and
the New Acquisition Financing and negotiate in good faith the Definitive
Documents;

(b) subject to such Exchanging Holder’s prior receipt of the Exchange Offer
Materials, on or prior to the 10th Business Day after the commencement of the
Exchange Offers (such date and time with respect to the Exchange Offers and
Consent Solicitations, as may be extended from time to time, the “Early Tender
Deadline”), to: (i) validly tender in the Exchange Offers all Existing Notes as
to which such Exchanging Holder is the legal owner, beneficial owner or
otherwise has the power and/or authority to bind any Noteholder or cause the
tender by any other Noteholder; (ii) not tender in the Tender Offer any Existing
Notes as to which such Exchanging Holder is, as of the date hereof, the legal
owner, beneficial owner or otherwise has the power and/or authority to bind an
Noteholder or cause the tender by any other Noteholder; and (iii) deliver the
Consents with respect to such Existing Notes;

(c) subject to such Exchanging Holder’s prior receipt of the Exchange Offer
Materials, on or prior to the Expiration Date, to: (i) validly tender in the
Exchange Offers any Existing Notes acquired by such Exchanging Holder after the
Early Tender Deadline as to which such Exchanging Holder is the legal owner,
beneficial owner or otherwise has the power and/or authority to bind any
Noteholder or cause the tender by any other Noteholder; and (ii) deliver
Consents with respect to such Existing Notes;

(d) subject to Section 5.3, not to withdraw or revoke any Existing Notes
tendered and any Consents delivered in the Exchange Offers and Consent
Solicitations, except as otherwise expressly permitted pursuant to this
Agreement;

(e) not to: (i) object to, delay, impede or take any other actions to interfere,
directly or indirectly, in any respect with the approval, acceptance or
implementation of the Transaction or the New Acquisition Financing;
(ii) encourage any person or entity (including, without limitation, any
Noteholders, any stockholder of the Company, the Indenture Trustees under the
Existing Indentures, the administrative agent or any lender under the First Lien
Term Loan Agreement, the administrative agent or any lender under the Second
Lien Term Loan Agreement, or the administrative agent or any lender under the
ABL Credit Agreement) to do any of the foregoing; or (iii) take any other
actions in contravention of this Agreement, the Term Sheet, the Side Letter or
the Definitive Documents, or to the material detriment of the Transaction or the
New Acquisition Financing;

(f) not to make any public statement or contact the press (or other media), any
organization or individual associated with the press (or other media) or any
analyst by any means regarding the Company or any transactions or actions in
connection with or associated with this Agreement without prior written consent
of the Company;

 

10



--------------------------------------------------------------------------------

(g) to support and not object to, take any action contrary to or otherwise
challenge, directly or indirectly, in any respect, the Agreed Waiver and
Release;

(h) in the case of an Exchanging Holder that is a “Lender” (as such term is used
in the Second Lien Term Loan Agreement), to support, consent to, execute and
take such other reasonable actions that are within the applicable Exchanging
Holder’s control as are reasonably requested by the Company to effectuate any
amendment, consent, waiver or forbearance of the Second Lien Term Loan Agreement
that is solely related to the event of default under the Second Lien Term Loan
Agreement resulting from the Interest Payment Default;

(i) to notify the Company promptly in writing of any breach of such Exchanging
Holder’s obligations under this Agreement; and

(j) not to authorize, agree, resolve or consent to actions in contravention of
any of the foregoing.

3.2 Transfers.

(a) As long as a Termination Event has not occurred, each Exchanging Holder
agrees that it shall not sell, transfer, assign or otherwise dispose of, or
grant, issue or sell any option, right to acquire, participation or other
interest in (each, a “Transfer”) any Existing Notes, as applicable, unless the
following criteria are met: (i) (x) with respect to any Transfer to any Person
that is not an Exchanging Holder, such Exchanging Holder provides at least two
Business Days’ prior written notice to Milbank LLP (“Milbank”) and (y) with
respect to any Transfer to any Exchanging Holder, such Exchanging Holder
provides written notice to Milbank substantially concurrently with or promptly
after such Transfer, and (ii) such Exchanging Holder delivers to Milbank for the
benefit of the other Parties a joinder in form and substance reasonably
acceptable to the Requisite Exchanging Holders and the Company (a “Joinder”)
signed by the transferee (unless such transferee is already an Exchanging Holder
and in such case no Joinder shall be required). No Exchanging Holder may create
or utilize any Affiliate to acquire any Existing Notes without first causing
such Affiliate to deliver to Milbank a Joinder. Notwithstanding anything in this
Agreement to the contrary, without the prior written consent of the Requisite
Exchanging Holders, in no event shall any Exchanging Holder Transfer any
Existing Notes to a competitor (or any Affiliate or significant shareholder
thereof) of the Company or any Company Party in the business of providing the
services of offshore supply vessels, or offshore service vessels (including,
without limitation, crew boats, fast supply vessels, multi-purpose support
vessels, construction vessels, anchor handling towing supply vessels, tugs,
double hulled tank barges and double hulled tankers or other complementary
offshore marine vessels) or any other marine vessel business, including any
logistics services related thereto or any ancillary, complementary or related
line of business.

(b) Upon compliance with the requirements of this Section 3.2 (x) the transferee
shall be deemed to constitute an Exchanging Holder for all purposes of this
Agreement, and (y) the transferor shall be deemed to relinquish its rights and
be released from its obligations under this Agreement (other than any liability
for its breach or non-performance of any of its obligations hereunder prior to
such Transfer), in each case to the extent of such Transfer.

 

11



--------------------------------------------------------------------------------

(c) Any Transfer that does not comply with the foregoing shall be deemed void ab
initio.

(d) Notwithstanding the foregoing:

(i) An Exchanging Holder may either (x) permit its prime broker to hold Existing
Notes as part of a custodian arrangement or (y) pledge Notes in connection with
any Exchanging Noteholder’s regular course debt financing arrangements, provided
that in each case such Exchanging Holder retains all of its rights to tender
such Existing Notes in the Exchange Offers and its voting rights with respect to
such Existing Notes prior to the occurrence of a Termination Event that has not
been duly waived in accordance with the terms hereof; and

(ii) a Qualified Marketmaker, acting solely in its capacity as such, that
acquires any Existing Notes subject to this Agreement shall not be required to
execute a Joinder or otherwise agree to be bound by the terms and conditions set
forth in this Agreement if, and only if: (I) such Qualified Marketmaker sells or
assigns such Existing Notes within five (5) Business Days of its acquisition;
and (II) the purchaser or assignee of such Existing Notes is an Exchanging
Holder or an entity that executes and provides a Joinder in accordance with the
terms set forth in this Section 3.2. To the extent, however, a Qualified
Marketmaker, acting solely in its capacity as such, acquires Existing Notes from
an entity who is not an Exchanging Holder (collectively, “Qualified Unrestricted
Claims”), such Qualified Marketmaker may Transfer any right, title or interest
in such Qualified Unrestricted Claims without the requirement that the
transferee execute a Joinder. Any such Qualified Marketmaker that is an
Exchanging Holder shall otherwise be subject to the terms and conditions of this
Agreement with respect to Qualified Unrestricted Claims pending the completion
of any such Transfer.

3.3 Additional Notes. This Agreement shall in no way be construed to preclude
any Exchanging Holder from acquiring additional Existing Notes, provided, that
any such additional Existing Notes shall automatically be deemed to be subject
to the terms of this Agreement.

3.4 Exchanging Holder Forbearance and Waiver to Facilitate the Transaction. Each
Exchanging Holder hereby agrees that, commencing upon the Effective Date and
continuing through the Termination Date:

(a) such Exchanging Holder will not, and, pursuant to Section 6.05 of the 2021
Notes Indenture, will direct the Trustee under the 2021 Notes Indenture to not,
exercise any rights or remedies or take any other actions under the 2021 Notes
Indenture, with respect to any failure to make any interest payments under the
2021 Notes Indenture to all holders of 2021 Notes during such period (along with
any missed notices or other administrative matters in connection with any such
missed interest payment) (collectively, the “Interest Payment Default”); and

 

12



--------------------------------------------------------------------------------

(b) to the extent such Exchanging Holder is a “Lender” (as such term is used in
the Second Lien Term Loan Agreement), such Exchanging Holder will both agree to
forbear and will not exercise any rights or remedies or take any other action
under the Second Lien Term Loan Agreement with respect to any default or event
of default arising under the Second Lien Term Loan Agreement in respect of the
Interest Payment Default (along with any missed notices or other administrative
matters in connection with any such missed interest payment), provided, such
Exchanging Holders, when taken together with other Lenders (as such term is used
in the Second Lien Term Loan Agreement) that have agreed with the Company to so
forbear and not exercise any rights or remedies or take any other action under
the Second Lien Term Loan Agreement, constitute holders of a majority in
principal amount of loan obligations under the Second Lien Term Loan Agreement.

4. Agreements of the Company Parties.

4.1 Agreements Regarding the Transaction and the New Acquisition Financing
Subject to the terms and conditions of this Agreement and the Term Sheet, as
applicable, as long as a Termination Event has not occurred, each of the Company
Parties, jointly and severally, agrees:

(a) to use its commercially reasonable efforts to support the Transaction and
the New Acquisition Financing and negotiate in good faith the Definitive
Documents;

(b) to use commercially reasonable efforts to commence the Exchange Offers and
Consent Solicitations by February 14, 2020 (such date on which the Exchange
Offers is commenced, the “Launch Date”) and to conduct the Exchange Offers and
Consent Solicitations in accordance with applicable law and consistent with the
terms of the Exchange Offer Materials and this Agreement;

(c) to use commercially reasonable efforts to file a preliminary Proxy Statement
(the “Preliminary Proxy Statement”) with the Securities and Exchange Commission
(the “SEC”) by the Launch Date, mail the Proxy Statement to the Company’s
stockholders by February 24, 2020 and hold a special meeting of the Company’s
stockholders in respect of the approvals required to consummate the Transaction
by March 23, 2020 (the “Special Meeting”); provided, however, that if the
Preliminary Proxy Statement becomes subject to review by the SEC, such mailing
and Special Meeting deadlines shall be extended by the lesser of (x) 45 days and
(y) the number of days the Preliminary Proxy Statement continues to be subject
to the review of the SEC;

(d) subject to the terms and conditions of this Agreement, the Exchange Offer
Memorandum and the Proxy Statement, to take the following actions: (i) solicit
tenders, consents and acceptances, from the holders of the Existing Notes in the
Exchange Offers and Consent Solicitations; (ii) effect the Organizational
Document Amendments and Rights Agreement Amendment and Waiver; (iii) to
consummate the transactions contemplated by the Contribution Agreement on or
prior to the Settlement Date; (iv) (x) cause the issuance of three shares of
Special Preferred Stock as follows: (A) two shares to the trustee of the
indenture governing the 2023 Senior Notes and (B) one share to the trustee of
the indenture governing 2025 Senior Notes; (y) cause the issuance of one share
of Common Stock to the Noteholder Director and (z) provided the Exchanging
Holders have provided to the Company three candidates that are willing to serve
as Noteholder Director by February 28, 2020, take all other necessary actions to
facilitate the election of the Noteholder Director and to permit the Noteholder
Director to be

 

13



--------------------------------------------------------------------------------

elected by a majority of the holders of the Special Preferred Stock concurrently
with the consummation of the Exchange Offers; (v) obtain any and all required
regulatory approvals and third-party approvals for the Transaction and the New
Acquisition Financing; and (vi) deliver any appropriate additional or
alternative provisions or agreements to address any legal, financial, or
structural impediment that may arise that could reasonably be expected to
prevent, hinder, impede, delay, or as may be necessary to effectuate the
consummation of, the Transaction and the New Acquisition Financing (provided,
that notwithstanding this clause (d), the terms of the Transaction for the
Exchanging Holders may not be modified in any material respect without the prior
written approval of the Requisite Exchanging Holders and the terms of the New
Acquisition Financing may not be modified without the prior written approval of
the Backstop Lenders);

(e) not to, directly or indirectly: (i) object to, delay, impede or take any
other actions to interfere, directly or indirectly, in any respect with the
approval, acceptance or implementation of the Transaction or the New Acquisition
Financing; (ii) encourage any person or entity (including, without limitation,
any stockholder of the Company, the Indenture Trustees under the Existing
Indentures, the administrative agent or any lender under the First Lien Term
Loan Agreement, the administrative agent or any lender under the Second Lien
Term Loan Agreement, or the administrative agent or any lender under the ABL
Credit Agreement) to do any of the foregoing; or (iii) take any other actions
inconsistent with this Agreement, the Term Sheet or the Definitive Documents, or
to the detriment of the Transaction or the New Acquisition Financing;

(f) not to, directly or indirectly: (i) enter into any agreement providing for,
or otherwise consummate any, merger, sale, consolidation, business combination,
recapitalization, refinancing, share exchange, rights offering, debt offering,
equity investment, exchange offer, restructuring proposal or similar transaction
other than the Transaction and the New Acquisition Financing contemplated by
this Agreement, the Exchange Offer Memorandum, the Side Letter and the Term
Sheet (the foregoing, together, an “Alternative Transaction”); or (ii) propose,
file, support, encourage, vote for or engage in discussions with any person or
entity concerning any Alternative Transaction;

(g) upon the consummation of the Exchange Offers and Consent Solicitations, to
execute and deliver each of the Definitive Documents to which it is a party and
to deliver each of the other Definitive Documents, in each case as are
contemplated to be delivered in connection with consummating the Transaction and
the New Acquisition Financing; including, without limitation the Definitive
Documents referred to in Sections 2(b), 2(c), 2(e), 2(f), 2(g), 2(h), and 2(j);

(h) not to modify or amend any of the Certificate of Incorporation, Bylaws or
Rights Agreement except as required in connection with this Agreement and
consummating the Transaction and the New Acquisition Financing;

(i) not to (i) amend, modify or supplement in any material respect, (ii) waive
any provision of or (iii) terminate any Stockholder Support Agreements;

 

14



--------------------------------------------------------------------------------

(j) not to (i) waive any condition under the Exchange Offer Materials,
(ii) otherwise amend, modify or supplement the Exchange Offer Materials in any
material respect, (iii) consummate the Exchange Offers or Consent Solicitations
if any involuntary bankruptcy case has been commenced and has not been dismissed
or (iv) consummate the Exchange Offers and Consent Solicitations with holders of
less than 99% of the outstanding principal amount of the Existing Notes, in each
case except as approved in writing by the Requisite Exchanging Holders;

(k) not to declare or pay any non-cash dividend or make any non-cash
distribution in respect of any equity securities;

(l) to, one Business Day following the Settlement Date (but only if, for the
avoidance of doubt, the Settlement Date occurs), pay (i) all reasonable and
documented costs and expenses incurred by each Initial Exchanging Holder and
(ii) all fees and reasonable and documented costs and expenses of Milbank,
Moelis & Company, and Seward & Kissel LLP (the “Advisors”);

(m) to pay the Backstop Lender Fees and Expenses in accordance with the Side
Letter;

(n) to operate the business of the Company Parties in the ordinary course in a
manner that is consistent with this Agreement;

(o) to notify the Requisite Exchanging Holders immediately in writing of any
breach of its obligations under this Agreement;

(p) not to replace cash collateral under the ABL except for the replacement of
up to $50 million of such cash collateral with (1) HOS Port, (2) non-trade
receivables of the Company and its subsidiaries and (3) any other pledged
collateral acceptable to the Requisite Exchanging Holders;

(q) to the extent any cash collateral under the ABL is released as described in
paragraph (p) above, not to use such released cash collateral other than for the
business and operations of the Company (and not to fund exchange offers,
restricted payments or restricted investments);

(r) elect to pay PIK interest pursuant to the loans governed by the First Lien
Term Loan Agreement pursuant to Section 3.02(f) as described in (and to the
extent required by) the Term Sheet, subject to the requisite consent of the
Exchanging Holders to such PIK payment during the duration of this Agreement (as
may be extended from time to time) if and to the extent necessary under the 2020
Notes Indenture and the 2021 Notes Indenture;

(s) not to authorize, agree, resolve or consent to actions in contravention of
any of the foregoing; and

(t) not to take any action that would constitute an event of default under the
negative covenants under the terms of any of (i) the 2020 Notes Indenture,
(ii) the 2021 Notes Indenture or (iii) Article 4 of the indentures governing and
2023 Senior Notes and the 2025 Senior Notes (assuming, and subject to all
applicable grace periods as if, such indentures were in effect).

 

15



--------------------------------------------------------------------------------

4.2 Notwithstanding the foregoing it is agreed and understood that in respect of
the Company’s obligations under this Section 4 with respect to the New
Acquisition Financing, that such obligations are subject to the Company’s right
to pursue a Superior Proposal and are further subject to the understanding that
the consummation of the New Acquisition Financing is subject to the consummation
of an acquisition and that no assurance can be given that any such acquisitions
shall occur.

5. Termination.

5.1 This Agreement shall terminate upon the occurrence of any of the following
events (each a “Termination Event”):

(a) by the Backstop Lenders providing written notice of termination to the
Company upon the breach of the Side Letter by the Company, subject to any
applicable cure period thereunder;

(b) by the Requisite Exchanging Holders providing written notice of termination
to the Company:

(i) if any of the Company Parties shall have (A) breached any of its obligations
under Section 4.1(d)(ii), Section 4.1(d)(iv) or Section 4.1(j) in any respect or
(B) breached any of its other obligations under this Agreement in any material
respect, which breach remains uncured for a period of five Business Days after
the receipt of written notice of such breach from the Requisite Exchanging
Holders;

(ii) if any conditions in the Exchange Offer Memorandum are not satisfied when
required to be satisfied, or become incapable of being satisfied, in the
reasonable discretion of the Requisite Exchanging Holders;

(iii) upon the exercise, directly or indirectly, by any lender or the
administrative agent under the First Lien Term Loan Agreement or the Second Lien
Term Loan Agreement, of any rights or remedies or the assertion or bringing any
claim under or with respect to, as applicable, the First Lien Term Loan
Agreement and/or the Second Lien Term Loan Agreement against any Company Party,
any subsidiary of a Company Party and/or any assets of any of the foregoing that
would be material to the Company or material to the ability of the Company to
consummate the Exchange Offers and Consent Solicitations;

(iv) the occurrence of a “Default” or “Event of Default” under the 2020 Notes
Indenture or the 2021 Notes Indenture except for any missed interest payments
under the 2021 Notes Indenture (along with any missed notices or other
administrative matters in connection with any such missed interest or principal
payment), unless waived by the Requisite Exchanging Holders;

(v) if an amendment, modification or supplement is made to any of the Definitive
Documents without the approval of the Requisite Exchanging Holders that (i) is
materially adverse to the Exchanging Holders or (ii) is not consistent with the
terms of this Agreement;

 

16



--------------------------------------------------------------------------------

(vi) if the Company terminates the Exchange Offers;

(vii) if any of the Definitive Documents does not materially conform in to the
Term Sheet or, if applicable, to the forms attached to the Exchange Offering
Memorandum or the Proxy Statement on the date hereof, unless otherwise agreed by
the Requisite Exchanging Holders;

(viii) if the Company withdraws or fails to launch the Exchange Offers on the
terms and conditions described in this Agreement and the Exchange Offer
Memorandum, by the Launch Date;

(ix) if 662/3% or more of the outstanding Common Stock of the Company fail to
approve the Organizational Document Amendments at the Special Meeting;

(x) if the Company fails to consummate the Exchange Offers and Consent
Solicitations on terms and conditions described in this Agreement and the
Exchange Offer Memorandum (as amended in accordance with the terms of this
Agreement);

(xi) entry of an order of relief against any of the Company Parties in an
involuntary bankruptcy case commenced against any of the Company Parties or
other relief in respect of any of the Company Parties or its debts, or of a
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency, administrative, receivership or similar law now or hereafter in
effect not commenced by the Exchanging Holders;

(xii) if any of the Company Parties take any of the following actions:
(A) voluntarily commencing any case or filing any petition seeking bankruptcy,
winding up, dissolution, or liquidation under any federal, state or foreign
bankruptcy, insolvency or law now or hereafter in effect; (B) applying for or
consenting to the appointment of a receiver, administrator, receiver, trustee,
custodian, sequestrator, conservator or substantially similar official for any
Company Party; (C) filing an answer admitting the allegations of a petition
filed against it in any such proceeding; or (D) making a general assignment or
arrangement for the benefit of creditors; or

(xiii) if the Company enters into or reaches an agreement in principle with
respect to an Alternative Transaction or publicly announces its intention in
writing to support or pursue, or enters into any agreement to support or pursue,
an Alternative Transaction or any other transaction that is not consistent with
the Transaction or the New Acquisition Financing;

(c) by the Company Parties by providing written notice to the Exchanging
Holders:

(i) if any of the Exchanging Holders shall have breached any of their
obligations under this Agreement in any material respect, which breach remains
uncured for a period of five Business Days after the receipt of written notice
of such breach from the Company;

 

17



--------------------------------------------------------------------------------

(ii) if the Exchanging Holders enter into or reach an agreement in principle
with respect to an Alternative Transaction or publicly announce their intention
in writing to support or pursue, or enter into any agreement to support or
pursue, an Alternative Transaction or any other transaction that is not
consistent with the Transaction or the New Acquisition Financing;

(iii) if the Exchanging Holders commence an involuntary bankruptcy case against
the Company or the Company Parties or file an involuntary petition seeking
bankruptcy, winding up, dissolution, liquidation, administration, moratorium,
reorganization or other relief in respect of any of the Company Parties or its
debts, or of a substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency, administrative, receivership or similar law now
or hereafter in effect; or

(iv) if the Board of Directors of any Company Party determines, in good faith
and based upon advice of legal counsel, that preparing for and commencing a
bankruptcy case under the provisions of title 11 of the United States Code (or
any other analogous petition for relief or recognition or other order under
applicable domestic or foreign law) (a “Bankruptcy Case”) for such Company Party
is in the best interests of such Company Party and such Company Party commences
any such Bankruptcy Case;

(d) by the Requisite Exchanging Holders by providing written notice to the
Company or by the Company by providing written notice to the Exchanging Holders:

(i) following March 25, 2020 if the Exchange Offers and Consent Solicitations
(and the other transactions contemplated hereby that are to occur on or prior to
such time) shall not have been consummated on or prior to such date on the terms
required pursuant to this Agreement; or

(ii) if any court of competent jurisdiction or other competent governmental or
regulatory authority shall have issued an order making illegal or otherwise
restricting, preventing, or prohibiting the Transaction in a material respect
that cannot be reasonably remedied by the Parties;

(e) by the written consent of both the Requisite Exchanging Holders and the
Company for any reason; or

(f) as a result of the consummation of the Exchange Offers and Consent
Solicitations that does not result in a breach of this Agreement by any Company
Party.

For the avoidance of doubt, and notwithstanding any provision in this Agreement
to the contrary, nothing herein shall limit or restrict any Company Party’s
ability to prepare for and file a Bankruptcy Case.

 

18



--------------------------------------------------------------------------------

5.2 The date on which this Agreement is terminated in accordance with the
foregoing Section 5.1 shall be referred to as the “Termination Date”.
Notwithstanding any provision in this Agreement to the contrary, upon written
consent of the Requisite Exchanging Holders (which consent may be by email),
each of the dates set forth in Sections 5.1(b) and (d) (the “Critical Dates”)
may be extended prior to or upon such date and such later dates agreed to in
lieu thereof and shall be of the same force and effect as the dates provided
herein.

5.3 If a Termination Event occurs, this Agreement shall terminate automatically
unless the Requisite Exchanging Holders (in the case of a Termination Event
pursuant to Section 5.1(b) provide the other Parties written notice within three
Business Days (such three Business Day period to start on the day such
Termination Event occurs, if such day is a Business Day, and on the first
Business Day after the day such Termination Event occurs, if such day is not a
Business Day) that such Termination Event has been waived, cured, modified or
the time to perform the requirements herein extended. Notwithstanding anything
to the contrary herein, upon any Termination Event, each Noteholder shall be
deemed to have automatically revoked and withdrawn its tender of its Existing
Notes in the Exchange Offers and its Consents, without any further action by
such Noteholder, irrespective of the expiration or availability of any
“withdrawal period” or similar restriction, whereupon any such tenders and
consents will be deemed, for all purposes, to be null and void ab initio and
will not be considered or otherwise used in any manner by the Parties in
connection with the Transaction, the Exchange Offers, the Consent Solicitations
or this Agreement, and the Company agrees not to accept any such tenders or
consents, and if any such acceptance has occurred the Company agrees that such
acceptance shall be void, and the Company further agrees to take all action
necessary or reasonably required to allow the Noteholders to arrange with their
custodian and brokers to effectuate the withdrawal of such tenders and consents,
including the reopening or extension of any withdrawal or similar periods.

5.4 Effective as of the Termination Date, this Agreement shall terminate and
shall be of no further force and effect and no Party shall have any continuing
liability or obligation to any other Party under this Agreement; provided,
however, that no termination shall relieve any Party from liability for its
breach or non-performance of any of its obligations hereunder prior to the
Termination Date.

6. Effectiveness. This Agreement shall be effective and binding upon the Company
and the undersigned Exchanging Holders as of the date (the “Effective Date”) on
which: (a) the Company Parties shall have executed and delivered counterpart
signature pages of this Agreement to counsel to the Exchanging Holders; (b) the
Stockholder Support Agreements have been entered into by the Requisite Equity
Holders; and (c) holders of not less than 662/3% of the 2020 Notes and holders
of not less than 662/3% of the 2021 Notes shall have executed and delivered this
Agreement (or a Joinder hereto).

7. Representations and Warranties.

7.1 Representations of the Parties. Solely on its own behalf and not on behalf
of any other Exchanging Holder, each of the Exchanging Holders represents and
warrants, and each of the Company Parties represents and warrants, jointly and
severally, that, as of the date hereof and the Effective Date:

 

19



--------------------------------------------------------------------------------

(a) such Party has all requisite corporate, partnership, limited liability
company, or similar authority to enter into this Agreement and carry out the
transactions contemplated hereby and perform its obligations contemplated
hereunder; and the execution and delivery of this Agreement and the performance
of such Party’s obligations hereunder have been duly authorized by all necessary
corporate, partnership, limited liability company, or other similar action on
its part;

(b) the execution, delivery, and performance by such Party of this Agreement
does not and will not (i) violate (A) any provision of law, rule, or regulation
applicable to such Party or any of its subsidiaries or (B) such Party’s charter
or bylaws (or other similar organizational and governing documents) or those of
any of its subsidiaries or (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation to which such Party or any of its subsidiaries
is a party; and

(c) this Agreement is the legally valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms, subject as to
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
moratorium or other similar laws affecting creditors’ rights generally from time
to time in effect and to general principles of equity, whether in a proceeding
at law or in equity.

7.2 Additional Representations of the Exchanging Holders. Solely on its own
behalf and not on behalf of any other Exchanging Holder, each of the Exchanging
Holders represents and warrants that, as of the date hereof:

(a) subject to any limitations set forth in such Exchanging Holder’s signature
page listing of owned securities, such Exchanging Holder (i) is the beneficial
owner of, or is the nominee, investment manager, or advisor for one or more
beneficial holders of, the principal amount of the 2020 Notes and/or 2021 Notes,
as applicable, set forth on its signature page hereto, and (ii) has voting power
or authority or discretion with respect to such Existing Notes, including,
without limitation, to vote, exchange, assign, and transfer such Existing Notes;

(b) such Exchanging Holder holds its Existing Notes free and clear of any claim,
option, voting restriction, right of first refusal, or other limitation on
disposition or encumbrances of any kind that would adversely affect such
Exchanging Holder’s performance of its obligations in this Agreement at the time
such obligations are required to be performed;

(c) such Exchanging Holder (i) has such knowledge and experience in financial
and business matters of this type that it is capable of evaluating the merits
and risks of entering into this Agreement and of making an informed investment
decision, and has conducted an independent review and analysis of the business
and affairs of the Company Parties that it considers sufficient and reasonable
for purposes of entering into this Agreement and (ii) is an “accredited
investor” (as defined by Rule 501 of the Securities Act of 1933, as amended (the
“Securities Act”)); and

(d) such Exchanging Holder (i) is acquiring the New Notes for the account of
funds and accounts it manages with the present intention of holding such
securities for purposes of investment, and not with a present view of selling
such securities in a public distribution and

 

20



--------------------------------------------------------------------------------

(ii) acknowledges and understands that the New Notes are characterized as
“restricted securities” under the federal securities laws inasmuch as they are
being acquired from the Company in a transaction not involving a public
offering, and such securities may be resold without registration under the
Securities Act only pursuant to an applicable exemption from registration
(including, if available, Rule 144A under the Securities Act).

7.3 Additional Representations of the Company Parties. Each of the Company
Parties represents, warrants and covenants, jointly and severally, that, as of
the date hereof (except for paragraph (f)), the Effective Date (except for
paragraph (f)), the Launch Date (except for paragraph (f)) and the date of the
consummation of the Exchange Offers and Consent Solicitations (as evidenced by
the execution of this Agreement and an officer’s certificate):

(a) each Company Party has been duly formed or organized, is validly existing in
good standing under the laws of its jurisdiction of incorporation or
organization and has the power and authority to carry on its business as
presently conducted and to own, lease and operate its properties;

(b) each Company Party is duly qualified and is in good standing as a limited
liability company, authorized to do business in each jurisdiction in which the
nature of its business or its ownership or leasing of property requires such
qualification, except where the failure to be so qualified would not reasonably
be expected to have a material adverse effect on the business, prospects,
financial condition or results of operations of such Company Party;

(c) this Agreement and each of the other Definitive Documents are duly
authorized;

(d) the New Notes (and the guarantees issued pursuant thereto) have been, or
will be, duly authorized by the Company Parties;

(e) with respect to each Definitive Document that is a contract to which a
Company Party is a party and assuming due authorization, execution and delivery
of such Definitive Document by the other parties to such Definitive Document,
such Definitive Document, when executed and delivered by the applicable Company
Party, will constitute a legal, valid, binding instrument enforceable against
such Company Party in accordance with its terms, subject, as to enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other similar laws affecting creditors’ rights generally from time to time in
effect and to general principles of equity, whether in a proceeding at law or in
equity;

(f) solely as of the date of the consummation of the Exchange Offers and Consent
Solicitations, with respect to the Collateral, all filings, registrations and
other actions necessary or desirable to perfect and protect the liens and
security interests in favor of the collateral agent intended to be created under
the documents governing the Collateral, in order for the security interests
granted by the documents governing the Collateral to constitute valid, perfected
first-priority security interests in the Collateral, enforceable in accordance
with the terms contained therein, to the extent such security interests can be
perfected by such filing, registrations or other actions;

 

21



--------------------------------------------------------------------------------

(g) when the New Notes have been duly executed and delivered by the Company,
duly executed and authenticated by the trustee under the New Notes Indentures in
accordance with the provisions of the New Notes Documents, and delivered
pursuant to the Exchange Offer Materials, the New Notes will constitute the
valid and legally binding obligations of the Company, enforceable against it in
accordance with its terms, subject, as to enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency, moratorium or other similar laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity, whether in a proceeding at law or in equity;

(h) the Special Preferred Stock, the Contingent Preferred Stock and the
Automatic Conversion Shares are (i) duly authorized and (ii) when issued and
delivered in accordance with this Agreement and the New Notes Documents, such
securities will be validly issued, fully paid and non-assessable;

(i) it is not necessary to register the offer, issuance and delivery of the New
Notes, the Special Preferred Stock, the Contingent Preferred Stock and the
Automatic Conversion Shares (in each case as contemplated by the Exchange Offer
Materials and the New Notes Documents) under the Securities Act;

(j) the Company is not, and after giving effect to the transactions contemplated
by this Agreement, the Exchange Offer Materials and the New Notes Documents,
will not be, required to register as an “investment company”, as such term is
defined in the United States Investment Company Act of 1940, as amended;

(k) the execution, delivery and performance of this Agreement and each
Definitive Document that is a contract to which a Company Party is a party by
each Company Party that is a party thereto, compliance by such Company Parties
with all provisions hereof and thereof, and the consummation of the transactions
contemplated hereby and thereby will not require any consent, approval,
authorization or other order of, or qualification with, any court or
governmental body or agency except for (i) such as may be required under the
securities or blue sky laws of the various states and (ii) the filings or
recordings necessary to perfect the interest in the collateral securing the New
Notes pursuant to the New Notes Documents;

(l) except as would not materially adversely affect consummation of the
transactions contemplated by this Agreement and the Definitive Documents, there
are no legal, regulatory or governmental proceedings pending or, to the
knowledge of the Company, threatened to which any Company Party is or could be a
party or to which any of their respective property is or could be subject;

(m) assuming the representations made by the Exchanging Holders in this
Agreement and in the Exchange Offer Memorandum are true and accurate, the offer
and issuance by the Company of the New Notes in conformity with this Agreement
constitute transactions exempt from registration under the Securities Act;

(n) each Company Party that owns a vessel documented under the laws and flag of
the United States is a citizen of the United States qualified to own and operate
its vessels in the United States coastwise trade under the statutory laws and
regulations and general maritime laws of the United States of America; and

 

22



--------------------------------------------------------------------------------

(o) the dealer manager in the Exchange Offers has received a customary
non-contravention opinion with respect to the Transaction from its outside legal
counsel with customary assumptions and qualifications dated as of the date
hereof.

8. Entire Agreement; Conflicts. This Agreement, including all exhibits,
schedules and annexes hereto, constitutes the entire agreement of the Company
Parties and the Exchanging Holders with respect to the subject matter of this
Agreement, and supersedes all other prior negotiations, agreements and
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Agreement, other than the Confidentiality Agreements
which remain unaltered. In the event the terms and conditions as set forth in
the Term Sheet and this Agreement are inconsistent, the terms and conditions
contained in the Term Sheet shall control.

9. Reservation of Rights. Except as expressly set forth herein or in any
Definitive Document, nothing herein is intended to, or does, in any manner
waive, limit, impair or restrict the ability of an Exchanging Holder to pursue,
protect and preserve its rights, remedies, and interests, including, without
limitation, its claims against any Company Party. Nothing contained herein
effects a modification of the 2020 Notes, the 2021 Notes, the 2020 Notes
Indenture or the 2021 Notes Indenture or any other document or agreement. If the
transactions contemplated herein are not consummated, or if this Agreement
terminates for any reason, the Parties fully reserve any and all of their
rights.

10. Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered personally or by electronic mail in portable
document format (.pdf).

11. Amendments. This Agreement, the Term Sheet, and the Definitive Documents may
not be modified, amended or supplemented, or any provisions herein or therein
waived, without the prior written consent of the Company and the Requisite
Exchanging Holders; provided, that (a) any such amendment, modification,
supplement or waiver of this Section 11 or Section 15 shall require the prior
written consent of the Company and all of the Exchanging Holders and (b) any
such amendment, modification, supplement or waiver that would reasonably be
expected to have a disproportionate and adverse effect on any Exchanging Holder
as compared to the other Exchanging Holders shall require the prior written
consent of such Exchanging Holder so affected. The foregoing sentence shall not
apply to the Side Letter, which letter shall not be modified, amended,
supplemented, or any provisions therein waived, other than as expressly provided
therein, and in any event without the prior written consent of the Backstop
Lenders.

12. No Assignment. Except as provided by, and subject to, Section 3.2 hereunder,
this Agreement shall not be assigned by any party hereto without the prior
written consent of the Requisite Exchanging Holders.

13. Headings. The headings of the sections, paragraphs and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

 

23



--------------------------------------------------------------------------------

14. Relationship Among Parties. It is understood and agreed that any Exchanging
Holder may trade in the Existing Notes or other debt or equity securities of the
Company without the consent of the Company or any other Exchanging Holder,
subject to applicable securities laws and Section 3.2. No Party shall have any
responsibility for any such trading by any other Party by virtue of this
Agreement. No prior history, pattern or practice of sharing confidences among or
between Parties shall in any way affect or negate this understanding and
agreement. No Exchanging Holder shall, as a result of its entering into and
performing its obligations under this Agreement, be deemed to be a part of a
“group” (as that term is used in Section 13(d) of the Exchange Act) with any
other Party or party to the Stockholder Support Agreement. For the avoidance of
doubt, no action taken by an Exchanging Holder pursuant to this Agreement shall
be deemed to constitute or to create a presumption by any of the Parties that
any of the Exchanging Holders are in any way acting in concert or as such a
“group.”

15. Several Obligations; No Liability. Notwithstanding anything to the contrary
in this Agreement, the Parties agree that (a) the representations and warranties
of each Exchanging Holder made in this Agreement are being made on a several,
and not joint, basis, (b) the obligations of each Exchanging Holder under this
Agreement are several obligations of each of them and (c) no Exchanging Holder
shall have any liability for the breach of any representation, warranty,
covenant, commitment, or obligation by any other Exchanging Holder. Nothing in
this Agreement requires any Exchanging Holder to advance capital to any Company
Party or incur any material liability.

16. Specific Performance. It is understood and agreed by the Parties that money
damages would be an insufficient remedy for any breach of this Agreement by any
Party and each non-breaching Party shall be entitled to seek specific
performance and injunctive or other equitable relief as a remedy of any such
breach, including, without limitation, an order of a court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder.

17. Survival. Notwithstanding (i) any Transfer of the Existing Notes in
accordance with Section 3.2 or (ii) the termination of this Agreement in
accordance with its terms, only Sections 4.1(d)(iii), 4.1(l), 5, 8, 9, 10, 11,
12, 13, 14, 15, 18, 19, 20, 21 and 22, and this Section 17 shall survive such
Transfer and/or termination and shall continue in full force and effect for the
benefit of the Exchanging Holder in accordance with the terms hereof. Unless
previously terminated in accordance with its terms and except as otherwise
provided in the Side Letter, the Side Letter shall survive the termination of
this Agreement.

18. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to such
state’s choice of law provisions which would require the application of the law
of any other jurisdiction. Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the State of New York and of the United States of America in each case
located in New York County for any action arising out of or relating to this
Agreement or the Term Sheet and the transactions contemplated hereby and thereby
(and agrees not to commence any action relating hereto or thereto except in such
courts), and further agrees that service of any process, summons, notice or
document by U.S. registered mail to its address set forth in Section 19 shall be
effective service of process for any action brought against it in any such
court.

 

24



--------------------------------------------------------------------------------

19. Notices. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally
or by electronic mail format (.pdf) with first class mail confirmation to the
Parties at the following addresses or email addresses:

If to any of the Company Parties:

Hornbeck Offshore Services, Inc.

103 Northpark Boulevard, Suite 300

Covington, Louisiana 70433

Attn:       James O. Harp, Jr.

Email:     james.harp@hornbeckoffshore.com

with a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

609 Main Street

Houston, Texas 77002

Attn:        Matthew R. Pacey P.C.

Ryan Blaine Bennett

Email:      Matt.Pacey@kirkland.com

Rbennett@kirkland.com

If to the Noteholder:

To the addresses and email addresses set forth on the signature pages hereto.

with a copy to (which shall not constitute notice):

Milbank LLP

55 Hudson Yards

New York, New York 10001-2163

Attn:        Gerard Uzzi

Brett Goldblatt

James Ball

Email:      guzzi@milbank.com

bgoldblatt@milbank.com

jball@milbank.com

If to the Backstop Lenders:

To the addresses and email addresses set forth on the signature pages to the
Side Letter.

 

25



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

Attn:        Kenneth M. Schneider

Alice Belisle Eaton

Thomas V. de la Bastide III

Email:     kschneider@paulweiss.com

aeaton@paulweiss.com

tdelabastide@paulweiss.com

or such other address or email address as such party may hereafter specify by
like notice to the other Parties. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5 P.M. in the place of receipt and such day is a
Business Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding Business Day in the place of receipt.

20. No Third-Party Beneficiaries. The terms and provisions of this Agreement are
intended solely for the benefit of the Parties and their respective successors
and permitted assigns, and it is not the intention of the Parties to confer
third-party beneficiary rights upon any other Person.

21. No Offer or Solicitation. Nothing in this Agreement, including the Exhibits
to this Agreement, shall constitute an offer to sell or a solicitation of offer
to purchase (in each case, for cash or exchange) any security. Any such offer
shall be made solely pursuant to the Exchange Offer Materials in final form.

22. Public Disclosure. Except as otherwise required by any law, rule, order or
regulation, the Company Parties shall not (a) use the name of an Exchanging
Holder or its manager, advisor, or Affiliates in any press release without such
Exchanging Holder’s prior written consent or (b) disclose holdings of any
Exchanging Holder to any Person. Nothing contained herein shall be deemed to
waive, amend or modify the terms of any confidentiality or non-disclosure
agreement between the Company and any Exchanging Holder.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

HORNBECK OFFSHORE SERVICES, INC. By:  

/s/ James O. Harp, Jr.

Name:   James O. Harp, Jr. Title:   Executive Vice President and Chief Financial
Officer ENERGY SERVICES PUERTO RICO, LLC HORNBECK OFFSHORE SERVICES, LLC
HORNBECK OFFSHORE TRANSPORTATION, LLC HORNBECK OFFSHORE OPERATORS, LLC HOS-IV,
LLC HORNBECK OFFSHORE TRINIDAD & TOBAGO, LLC HOS PORT, LLC HORNBECK OFFSHORE
INTERNATIONAL, LLC HOI HOLDING, LLC HOS HOLDING, LLC By:  

/s/ James O. Harp, Jr.

Name:   James O. Harp, Jr. Title:   Executive Vice President and Chief Financial
Officer

Signature Page to Transaction Support Agreement



--------------------------------------------------------------------------------

HORNBECK OFFSHORE NAVEGACAO LTDA By:  

/s/ Robert T. Gang

Name:   Robert T. Gang Title:   Administrator

Signature Page to Transaction Support Agreement



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES DE MEXICO, S. DE R.L. DE C.V. HOS DE MEXICO, S. DE
R.L. DE C.V. HOS DE MEXICO II, S. DE R.L. DE C.V. HOS LEASING DE MEXICO, S.A. DE
C.V. SOFOM E.N.R. HORNBECK OFFSHORE OPERATORS DE MEXICO, S. DE R.L. DE C.V. T.N.
PERCHERON, S. DE R.L. DE C.V. HOS DE MEXICO III, S. DE R.L. DE C.V. By:  

/s/ Samuel A. Giberga

Name:   Samuel A. Giberga Title:   Vice President

Signature Page to Transaction Support Agreement



--------------------------------------------------------------------------------

EXCHANGING HOLDER: [INSERT NAME OF EXCHANGING HOLDER] By:  

                                          

Name:   Title:   Address for notices: Principal Amount of 2020 Notes held:
$_________________________ Principal Amount of 2021 Notes held:
$_________________________

Signature Page to Transaction Support Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Term Sheet

Exhibit A to Transaction Support Agreement



--------------------------------------------------------------------------------

Hornbeck Offshore Services, Inc.

Exchange Offer

Summary of Indicative Terms and Conditions

February 14, 2020

This Summary of Indicative Terms and Conditions is intended merely as an outline
of certain of the material terms of the proposed Exchange Offer. It is not
intended to limit the scope of discussion and negotiation of any matters not
consistent with the specific matters set forth herein. Formal proposals to the
Ad Hoc Group (as defined below) and responses to negotiations must be authorized
by a Special Committee of the Board of Directors (the “Board”) of the Issuer
established for that purpose in order to constitute a position of the Issuer.
Notwithstanding anything to the contrary herein, any discrepancies between this
term sheet and the forms of indenture to be agreed upon in connection with
entering into the TSAs (as defined below), such forms of indenture shall
control.

 

Overview of the Transactions Transaction Overview:    The Issuer will offer to
exchange (the “Exchange Offer”) all outstanding 5.875% Senior Notes due 2020
(the “2020 Notes”) and 5.000% Senior Notes due 2021 (the “2021 Notes” and,
together with the 2020 Notes, the “Existing Notes”) issued by Hornbeck Offshore
Services, Inc. (the “Issuer”, together with all of its affiliates and
subsidiaries, the “Company”) for a combination of (i) its new 10.00% Senior
Notes due June 15, 2023 (the “2023 Senior Notes”) and (ii) its new 5.50% Senior
Notes due September 30, 2025 (the “2025 Senior Notes” and, together with the
2023 Senior Notes, the “New Notes”), each of which shall be contingently
convertible upon the occurrence of certain events of default under the New Notes
or the Company’s other debt unless (in the case of a non-payment default)
permanently cured or permanently waived (See “Conversion” below) into the
Company’s common stock (the “Common Stock”), par value $0.00001 per share, and
in each case as described in further detail below (the “Transaction”). The
Issuer will also offer to purchase up to $67.0 million principal amount of the
Existing Notes for a maximum of $20.0 million of cash as described below in
“Cash Tender.” Transaction Support Agreements:   

The Issuer, the ad hoc group of holders of the Existing Notes that are advised
by Milbank LLP and Moelis & Company LLC (the “Ad Hoc Group”), and holders of a
majority of the Issuer’s issued and outstanding Common Stock (the “Required
Stockholders”, and together with the Issuer, the Ad Hoc Group, and the Required
Stockholders, the “TSA Parties”) will sign one or more transaction support
agreements (the “TSAs”).

 

Pursuant to the TSAs:

 

(A) the Ad Hoc Group (and any other holder of Existing Notes that enters into a
TSA) will agree to, among other matters, the following:



--------------------------------------------------------------------------------

  

(1)  tender their Existing Notes into the Exchange Offer;

 

(2)  support the Consent Solicitation (as defined below); and

 

(3)  vote any Common Stock of the Issuer in favor of the transactions
contemplated herein; and

 

(4)  forbear during the duration of the TSAs (as such duration may be extended
from time to time pursuant to the TSAs) from exercising any rights or remedies
under the indenture governing the 2021 Notes (and agree to direct the trustee
under the 2021 Notes to not exercise any rights or remedies) or, if applicable,
the Second Lien Term Loans on account of any missed interest payments under the
2021 Notes (and any missed notices or other administrative matters in connection
therewith); provided, with respect to such forbearance under the Second Lien
Term Loans, that such holders, when taken together with other lenders under the
Second Lien Term Loans, that have agreed with the Company to so forbear
constitute holders of a majority in principal amount of the Second Lien Term
Loan.

 

(B) the Required Stockholders will agree to, among other matters, vote in favor
of: (I) amendments to the Issuer’s governing documents to facilitate the
Transactions (the “Charter and Bylaws Amendments”), including to (1) increase
the number of authorized shares of Common Stock, (2) decrease the par value of
Common Stock and the Company’s preferred stock to $0.00001, (3) effective as of
the earlier to occur of (x) the Contingent Preferred Election (as defined below)
and (y) the Conversion Election (as defined below) (such earlier event, the
“Trigger Event”), permit stockholder written consents and the calling by
stockholders holding 25% or more of the outstanding shares of Common Stock of
special stockholder meetings, (4) effective as of the occurrence of the Trigger
Event, opt out of Section 203 of the Delaware General Corporation Law, and
(5) provide that the Company may not file for any voluntary proceeding for the
bankruptcy or reorganization of any Company or enter into a plan of liquidation
for any Company without the approval of the Board, which Board approval must
include the Noteholder Director (as defined below); and (II) the necessary
approvals required by any exchange upon which the Common Stock is listed (or
trading market on which such shares are quoted or traded, as applicable) for the
issuance of all securities contemplated in connection with the Transactions.

 

(C) the Issuer will agree to, among other matters:

 

(1) apply $50 million of cash collateral (the “ABL Cash Collateral”) for the
$100.0 million senior secured asset-based revolving credit facility (the “Senior
Credit Facility”) to reduce the outstanding balance thereof, and amend the
Senior Credit Facility to reduce commitments thereunder; provided, however, that
in lieu of such repayment and reduction of commitments under the Senior Credit

 

2



--------------------------------------------------------------------------------

  

Facility, the Company may (i) replace the ABL Cash Collateral with other pledged
collateral comprised of (1) HOS Port, (2) non-trade receivables and (3) any
other pledged collateral acceptable to the Ad Hoc Group, and (ii) use such
released ABL Cash Collateral only for the business and operations of the Company
(and not to fund exchange offers, restricted payments, restricted investments or
the like), as will be more fully described in the indentures governing the New
Notes (the “Permitted Capital Uses”);

 

(2) elect to pay PIK interest on First Lien Term Loans pursuant to
Section 3.02(f) of the First Lien Term Loan Agreement as further described in
“Covenants” below, subject to Ad Hoc Group consent to such PIK payment during
the duration of the TSAs (as such closing may be extended from time to time
pursuant to the TSAs) if necessary under the Existing Notes effective concurrent
with the execution of the TSAs;

 

(3) as further discussed under “Covenants,” no later than the Settlement Date,
cause a wholly owned restricted subsidiary of the Company to form a new wholly
owned domestic unrestricted subsidiary (the “Tier 1 Unrestricted Subsidiary”),
which in turn will form a new domestic unrestricted subsidiary (the “Tier 2
Unrestricted Subsidiary”), which in turn will form a new wholly owned domestic
unrestricted subsidiary (the “Tier 3 Unrestricted Subsidiary”), which in turn
will form a new wholly owned domestic unrestricted subsidiary (the “Tier 4
Unrestricted Subsidiary”) and contribute to the Tier 1 Unrestricted Subsidiary,
which then will contribute to the Tier 2 Unrestricted Subsidiary, which then
will contribute to the Tier 3 Unrestricted Subsidiary, which then will
contribute to the Tier 4 Unrestricted Subsidiary the following five ultra
high-spec 320 class OSVs: (i) HOS Caledonia; (ii) HOS Captain; (iii) HOS
Claymore; (iv) HOS Commander; and (v) HOS Crockett (the “Drop Down Assets”) (it
being agreed and understood that the Tier 2 Unrestricted Subsidiary and its
subsidiaries shall be a platform for consummating accretive merger and
acquisition transactions). Pooling arrangements with respect to the Drop Down
Assets shall not be required as of the Settlement Date and, instead, shall be
put in place thereafter on terms as agreed between the Company and the Tier 3
Unrestricted Subsidiary’s (or one of its subsidiaries’) financing source, but in
any event within 90 days of the Settlement Date;

 

(4) create and issue the following two new classes of preferred stock (with the
preferred stock described in (ii) below to be issued only upon the occurrence of
a Trigger Event): (i) two non-economic voting shares of preferred stock (the
“Special Preferred Shares”) to be issued to the trustee under the 2023 Senior
Notes and one Special Preferred Share to be issued to the trustee under 2025
Senior Notes at the closing of the Exchange Offer, as further described below
under “Governance,” and (ii) shares of preferred stock (the “Contingent
Preferred Shares”) to the holders of New Notes in accordance with the provisions
of the indenture governing the New Notes; and

 

3



--------------------------------------------------------------------------------

  

(5) approve all issuances of shares of Common Stock, Special Preferred Shares
and Contingent Preferred Shares issuable under the indentures governing the New
Notes (including as a result of the conversion of the New Notes or exercise of
warrants issued under such indentures) and irrevocably authorize the Noteholder
Director (as defined below) to cause the issuances of such shares in accordance
with the terms of such indentures (and such warrants), as more fully described
under “Governance” below;

 

(D) the Company and the Required Stockholders will agree to (the “Stockholder
Rights Plan Waiver and Amendment”), (i) cause application of the provisions of
the Issuer’s Rights Agreement, dated as of July 1, 2013, by and between the
Issuer and Computershare Inc. (the “Rights Agreement”) to be irrevocably waived
with respect to the New Notes, Special Preferred Shares, Contingent Preferred
Shares, Contingent Preferred Warrants (as defined below), Automatic Conversion
Shares (as defined below) and Automatic Conversion Warrants (as defined below),
to the extent set forth under “Stockholder Rights Plan” below and (ii) cause the
Rights Agreement to be automatically terminated upon the occurrence of the
Trigger Event; and

 

(E) as a condition to closing of the Exchange Offer, the Charter and Bylaws
Amendments and the Stockholder Rights Plan Waiver and Amendment shall have been
approved and be in full force and effect.

The Exchange Offer, Cash Tender and Consent Solicitation Issuer:    Hornbeck
Offshore Services, Inc., a Delaware corporation. Exchange Offer:   

The Exchange Offer will include an offer to exchange all outstanding 2020 Notes
and 2021 Notes for the following: for each $1,000 in principal amount of
Existing Notes exchanged:

 

(1)    $556.121563724 in principal amount of 2023 Senior Notes (i.e., an
aggregate of $375,000,000 in principal amount of 2023 Senior Notes); and

 

(2)    $443.878436275 in principal amount of 2025 Senior Notes (i.e., an
aggregate of $299,313,000 in principal amount of 2025 Senior Notes).

Consent Solicitation:    In connection with the consummation of the Exchange
Offer, the Ad Hoc Group and any participating holders will consent to certain
proposed amendments to the indentures governing the Existing Notes to
(i) eliminate all restrictive covenants; (ii) eliminate certain of the default
provisions; (iii) acknowledge, agree and confirm that the exchange offer related
to the credit agreement governing the $121 million second lien term loans due
2025 (the “Second Lien Term Loans”) and all related transactions are and were
permitted under the indentures governing the Existing Notes; and (iv) such other
amendments as mutually agreed by the parties (the “Consent Solicitation”).

 

4



--------------------------------------------------------------------------------

Early Exchange Consideration:    Consideration set forth in “Exchange Offer”
above. Cash Tender:   

Holders of Existing Notes who are “qualified institutional buyers” or
“accredited investors” (as such terms are defined under the Securities Act) or
non-U.S. persons in compliance with Regulation S under the Securities Act, other
than the Holders of Existing Notes that are party to the TSAs (the “Supporting
Holders”) with respect to Existing Notes held as of the Launch Date, are
eligible to tender Existing Notes for cash (the “Cash Option”) and receive for
$1,000 in principal amount of Existing Notes validly tendered (and not validly
withdrawn) $300 of cash if tendered prior to the Early Tender Date and $285 of
cash if tendered after the Early Tender Date and at or prior to the Expiration
Date, and cash in an amount equal to accrued and unpaid interest, if any, and
subject to proration as described below if more than $67.0 million of Existing
Notes are tendered for cash.

 

If more than $67.0 million of Existing Notes are tendered for cash, the cash
option will be allocated first, to Existing Notes tendered on or prior to the
Early Tender Date on a pro rata basis and then to Existing Notes tendered after
such date.

Late Exchange/Cash Consideration:    Consideration set forth under “Exchange
Offer” and “Cash Tender,” but with a reduction in the principal amount of the
New Notes received and a reduction in the amount of cash received in connection
with the Cash Option. Accrued and Unpaid Interest:    Accrued and unpaid
interest, if any, to but not including the effective date of the settlement of
the Exchange Offer will be paid in cash including in the case of Existing Notes
tendered with the Cash Option. Minimum Participation Condition:    Settlement of
the Exchange Offer will be conditioned on the participation of holders of at
least 99% of each of the 2020 Notes and of the 2021 Notes, subject to a
reduction in or a waiver of this condition with the mutual consent of the Issuer
and a requisite 66 2/3% approval under the TSAs (the “Required Noteholders”).
Launch Date:    February 14, 2020 (the “Launch Date”). Early Tender Date:    The
tenth business day following the Launch Date (the “Early Tender Date”).
Expiration Date:    11:59 pm ET on the twentieth business day following the
Launch Date or, if later, the effective date of the Charter and Bylaws
Amendments and Stockholder Rights Plan Waiver and Amendment and the satisfaction
of the other conditions to the Exchange Offer (the “Expiration Date”); provided,
however, that the Issuer may extend the Early Tender Date or

 

5



--------------------------------------------------------------------------------

   the Expiration Date one or more times up to an aggregate of 20 business days,
but in no event past March 25, 2020, without the consent of the Required
Noteholders. If the Issuer changes or amends a material condition of the
Exchange Offer, it will extend the offer to the extent required by
Section 14(e)(1) of the Securities Exchange Act of 1934, as amended (and the
related rules promulgated thereunder). Settlement Date:    All tenders will be
settled promptly following the Expiration Date. Mutual Releases:    Subject to
the closing of the Exchange Offer, the Company, on the one hand, and the Ad Hoc
Group members and the participating holders, on the other hand, will provide
full waivers and releases of all claims or causes of action such party would
have been legally entitled to assert against any other such Party (whether
individually, collectively, or derivatively), other than claims or causes of
action arising from fraud, gross negligence or willful misconduct. The New Notes
Issuer:    Hornbeck Offshore Services, Inc., a Delaware corporation. Principal
Amount:   

2023 Senior Notes: $375,000,000

 

2025 Senior Notes: $299,313,000

Maturity Date:   

2023 Senior Notes: June 15, 2023, provided, that if prior to June 15, 2023 the
Company refinances or extends the maturity date of the First Lien Term Loans,
the maturity date of the 2023 Senior Notes will automatically be extended to the
earlier of (x) September 30, 2024 and (y) the maturity of the First Lien Term
Loans as so refinanced or extended.

 

2025 Senior Notes: September 30, 2025.

Interest Rate:   

2023 Senior Notes: 10% per annum payable in cash semiannually.

 

2025 Senior Notes: 5.5% per annum, payable-in-kind semiannually or, at the
election of the Issuer, payable in cash semiannually. Any interest paid in-kind
will accrue interest semiannually in the same manner as the 2025 Senior Notes.

Ranking:    The New Notes will rank pari passu in right of payment with all of
the Company’s existing and future senior debt. Contingent Preferred Shares and
Contingent Warrants:    For as long as any New Notes remain outstanding, and
unless any of the defaults referred to in the following clauses (i) and (ii)
have otherwise been permanently cured or permanently waived under the New Notes
or such other existing or future debt, upon the occurrence of (i) any event of
default under the New Notes, subject to customary grace periods, (ii) any event
of default under the Company’s other existing or future debt, subject to
applicable original grace periods (without giving effect to any

 

6



--------------------------------------------------------------------------------

   amendments to those grace periods except in the case of certain covenants to
be specified in the definitive documentation), or (iii) any payment event of
default under the Company’s existing and future debt or payment default under
the Company’s existing and future debt which would, with the passage of time or
the giving of notice or both, become an event of default under such debt, at the
election of the holders of a majority in principal amount of New Notes voting as
a single class (the “Contingent Preferred Election”), the Issuer will issue to
the holders of New Notes the Contingent Preferred Shares representing 98% of the
economics of the Issuer and the right to vote 98% of the voting interests of the
Issuer (including, in each case, any equity securities then outstanding), which
Preferred Shares will instead be issued in the form of par value warrants (the
“Contingent Preferred Warrants”) for holders otherwise entitled to Preferred
Shares that do not certify they are U.S. citizens (but only to the extent
necessary to allow the Issuer to maintain compliance with the Issuer’s
certificate of incorporation and bylaws and Jones Act requirements); provided,
that the Contingent Preferred Shares and the Contingent Preferred Warrants will
cease to have any share of the economics or voting interests of the Issuer upon
issuance of the Automatic Conversion Shares). For purposes hereof, (a) the
aggregate number of Preferred Shares to be issued shall not be reduced with any
reduction in principal amount of the outstanding New Notes and (b) New Notes
held by the Company or any of its subsidiaries will be treated as not
outstanding for purposes of the issuance of Preferred Shares. Conversion:    New
Notes: For as long as any New Notes remain outstanding, and unless any of the
defaults referred to in the following clauses (i) and (ii) have otherwise been
permanently cured or permanently waived under the New Notes or such other
existing or future debt, upon the occurrence of (i) any event of default under
the New Notes, subject to customary grace periods, (ii) any event of default
under the Company’s other existing or future debt, subject to applicable
original grace periods (without giving effect to any amendments to those grace
periods except in the case of certain covenants to be specified in the
definitive documentation1), or (iii) any payment event of default under the
Company’s existing and future debt or payment default under the Company’s
existing and future debt which would, with the passage of time or the giving of
notice or both, become an event of default under such debt, at the election of
the holders of a majority in principal amount of the New Notes voting as a
single class (a “Conversion Election”), all 2023 Senior Notes and 2025 Senior
Notes will automatically convert into shares of Common Stock (the “Automatic
Conversion Shares”) such that ownership of Common Stock by holders of all of the
then-outstanding New Notes shall equal, following such conversion, 98% of the
outstanding shares of Common Stock on a pro forma basis (including, in each
case, any equity securities then outstanding), which will be issued in the form
of par value warrants with exercise conditions (the “Automatic Conversion
Warrants”) for holders otherwise entitled to

 

1 

NTD: To include, among other items, covenant breaches caused by third parties
outside of the Company’s control and affirmative covenants in the credit
facilities.

 

7



--------------------------------------------------------------------------------

   Automatic Conversion Shares that do not certify they are U.S. citizens (but
only to the extent necessary to allow the Issuer to maintain compliance with the
Issuer’s certificate of incorporation and bylaws and Jones Act requirements).
For purposes hereof, (a) such 98% shall not be reduced with any reduction in
principal amount of the outstanding New Notes and (b) New Notes held by the
Company or any of its subsidiaries will be automatically canceled and deemed to
be not outstanding immediately prior to such conversion without any entitlement
to any Automatic Conversion Shares. Guarantees:    Subject to certain limited
exceptions with respect to future guarantors, the New Notes will be guaranteed
by (i) those subsidiaries of the Issuer that guarantee the Existing Notes (and,
in any case, shall include all subsidiaries that are required to guarantee the
First Lien Term Loan Agreement other than the wholly owned restricted subsidiary
of the Company that will own the Tier 1 Unrestricted Subsidiary) and (ii) each
other subsidiary of the Issuer to be agreed upon in definitive documentation
that has assets with an aggregate book value on a standalone basis in excess of
$10 million; provided that the aggregate book value of the assets of all
subsidiaries (other than the Tier 2 Unrestricted Subsidiary and its
subsidiaries) not providing a guarantee shall not be in excess of an amount to
be mutually agreed upon between the Company and the Ad Hoc Group, it being
understood that the giving of such guarantees may require guarantees to also be
given in respect of other tranches of indebtedness. Collateral:    The New Notes
will be secured by a non-recourse pledge of all of the equity of the Tier 2
Unrestricted Subsidiary on a first-lien basis. The New Notes will not be secured
by any other assets of the Issuer or its subsidiaries. The Issuer will provide
proposal of limitations on financings and acquisitions at the Tier 2
Unrestricted Subsidiary level (and below) in connection with drafting of
definitive documentation. Covenants:   

Covenants will be satisfactory to the Existing Holders in all respects and in
particular shall include restrictions on investments, other restricted payments,
dispositions and incurrence of debt or liens; provided, however, that

 

(a) (i) the Tier 2 Unrestricted Subsidiary will be permitted to form one or more
acquisition vehicles for acquisitions with certain limitations to be agreed to
by the parties and to contribute the Drop Down Assets (including any contract
rights, receivables or other ancillary assets related to the foregoing) if
required by any prospective lender to the Unrestricted Subsidiary holding such
assets and (ii) if required by any prospective lender to facilitate the
incurrence of project financing indebtedness of the type described pursuant to
clause (d)(3) below, one or both of the HOS Warhorse and HOS Wild Horse MPSVs
may be contributed to an unrestricted subsidiary that is a third tier
unrestricted subsidiary or a direct or indirect subsidiary of a third tier
unrestricted subsidiary to complete their construction so long as such
unrestricted subsidiary is subject to substantially similar restrictions and
parameters

 

8



--------------------------------------------------------------------------------

  

as the Tier 2 Unrestricted Subsidiary and its subsidiaries (including parameters
on management agreements and a commercial brokerage fee agreement to be agreed
upon in definitive documentation) (it being agreed and understood that such
financing shall not be required to meet the parameters of clause (d)(3) below
and shall be permitted to fund the construction of draw payments, interest
payments, management fees, overhead costs, start-up costs, other bona fide
out-of-pocket expenses and other ordinary course of business items (to the
extent such funded amounts exceed a principal amount of $65 million (other than
on account of amounts funded to pay management fees to the Issuer or a
restricted subsidiary), the “New Build UnSub Financing Overage”)). Mergers of
the unrestricted subsidiaries described in clause (a)(ii) with any unrestricted
subsidiaries described in (a)(i) (or any merger of any of such unrestricted
subsidiaries with the Issuer or any restricted subsidiary) shall be permitted
subject to certain parameters to be agreed in the definitive documentation,

 

(b) if the Company applies the ABL Cash Collateral to the permanent repayment of
the Senior Credit Facility, the Company will be permitted to incur up to
$50 million of additional indebtedness under the First Lien Term Loan or an
equivalent facility satisfying the First Lien Terms and Conditions Requirements
(defined below) (including a permitted refinancing of the First Lien Term Loan)
and the net proceeds of which are used only for Permitted Capital Uses,

 

(c) in the event the Company refinances the First Lien Term Loans pursuant to a
permitted refinancing and the resulting refinanced debt does not permit interest
payments to be paid in kind, the Company will be permitted to incur up to
$50 million of additional indebtedness under such resulting refinanced debt or
an equivalent facility satisfying the First Lien Terms and Conditions
Requirements (the “Base PIK Basket”) (which Base PIK Basket will increase to
$75 million if the Company is successful in extending the maturity of the First
Lien Term Loan Agreement by at least one year pursuant to such permitted
refinancing (the “PIK Step-Up”)); provided, that, the PIK Step-Up shall be
decreased on a dollar-for-dollar basis by the amount of the New Build UnSub
Financing Overage if the Company shall have contributed the HOS Warhorse and HOS
Wild Horse MPSVs to an unrestricted subsidiary as contemplated under clause
(a) above), provided further, that such indebtedness shall be limited to: a cap
of $25 million for the first year following the Closing Date, a cumulative cap
of $50 million for the two years immediately following the Closing Date and a
cumulative cap of $75 million for the three years immediately following the
Closing date (the “PIK Replacement Basket”). The PIK Replacement Basket shall be
made available pursuant to a non-revolving delayed draw term loan and is
expected to be subject to minimum draw and advanced notice withdrawal periods as
required by the capital provider of such indebtedness. The Company shall be
permitted to make a draw under the PIK Replacement Basket if the Issuer and its
restricted subsidiaries have unrestricted cash and cash equivalents of not more
than $125 million at the time of (and giving pro forma effect to) such draw and
any expected

 

9



--------------------------------------------------------------------------------

  

use of proceeds for the 90 day period following such draw (it being understood
that, notwithstanding such maximum $125 million liquidity requirement, the
Issuer and its restricted subsidiaries may exceed $125 million in liquidity and
still draw if such excess is solely as a result of being required to draw down
the minimum amount as required under the terms of such debt). For the avoidance
of doubt and without duplication, the Base PIK Basket and PIK Step-Up shall be
reduced on a dollar-for-dollar basis by the amount of any indebtedness incurred
under the First Lien PIK Interest Basket; and

 

(d) in addition to the indebtedness permitted by (b) and (c) above, the Company
will be permitted to incur the following additional indebtedness under one or
more facilities, including existing facilities:

 

(1) additional debt and liens as a result of PIK interest paid on the First Lien
Term Loans, as provided above (the “First Lien PIK Interest Basket”);

 

(2) up to $29 million in priority lien indebtedness, (i) which satisfies the
First Lien Terms and Conditions Requirement, and (ii) the net proceeds of which
are used only for Permitted Capital Uses;

 

(3) up to $65 million in indebtedness to fund amounts actually incurred by the
Company or a Restricted Subsidiary to complete construction of the HOS Warhorse
and HOS Wild Horse MPSVs, which may be funded through (A) a delayed draw feature
or other expansion of the First Lien Term Loans (or any permitted refinancing
thereof or equivalent financing satisfying the First Lien Terms and Conditions
Requirements) or (B) a project finance arrangement which shall be subject to
customary terms and conditions for project financings of such type as reasonably
determined by the Issuer in good faith (including, without limitation, lender
protections in the form of reserve, construction, disbursement and similar
accounts), and (ii) the net proceeds of which are used only for Permitted
Capital Uses; provided, that, the Company shall not be permitted to utilize such
basket to the extent the HOS Warhorse and HOS Wild Horse MPSVs are contributed
to an unrestricted subsidiary as contemplated in clause (a) above;

 

(4) the Company will be permitted to incur permitted refinancing indebtedness
(which refinancing indebtedness, for the avoidance of doubt, may include, among
other things, indebtedness incurred under any debt facility, indenture or
commercial paper facility providing for revolving credit loans, term loans,
notes, capital market financings, receivables financings or letters of credit)
related to any indebtedness; provided, however, that (a) the principal amount of
such permitted refinancing indebtedness does not exceed (A) the principal amount
of the indebtedness being refinanced plus (B) any prepayment premiums or
commitment termination fees or underwriting discounts or fees; provided,
however, that, in respect of all permitted refinancing transactions since the
issue date, the amounts in clause (B) shall not

 

10



--------------------------------------------------------------------------------

  

exceed $25 million in the aggregate in respect of all permitted refinancings of
indebtedness outstanding as of the issue date and $15 million in the aggregate
for all other permitted refinancings; (b) such permitted refinancing
indebtedness has a final maturity date no earlier than, and has a weighted
average life to maturity equal to or greater than the weighted average life to,
the then-current maturity of, the indebtedness being refinanced (or, in the case
of a refinancing of the Senior Credit Facility or Second Lien Term Loans, of the
First Lien Term Loan); (c) if the indebtedness being refinanced is subordinated
to the New Notes or its guarantees, such permitted refinancing indebtedness is
subordinated on terms at least as favorable to the New Notes as those contained
in the documentation governing the indebtedness being refinanced; (d) such
permitted refinancing indebtedness is incurred only by the same obligors as the
indebtedness being refinanced; (e) no default or event of default shall have
occurred and be continuing or would result from such incurrence; (f) subject to
clause (5) below, if such indebtedness being refinanced is secured, such
permitted refinancing indebtedness may also be secured by collateral the scope
of which is not materially less favorable to the Company or the holders of the
New Notes, taken as a whole than the debt being refinanced (or, in the case of a
refinancing of the Senior Credit Facility, than the First Lien Term Loan); (g)
such permitted refinancing indebtedness does not contain any leverage or
coverage financial ratio maintenance covenants that are based on EBITDA or any
other proxy for cash flow and (h) (A) in the case of a permitted refinancing of
the Senior Credit Facility or First Lien Term Loans, that (i) the First Lien
Secured Debt Blended Weighted Average All-In Yield (as defined below), after
giving pro forma effect to such indebtedness incurrence, is not greater than
2.00% per annum above the First Lien All-In Yield (as defined below) (provided,
further, that the interest rate of such permitted refinancing debt (as
determined solely pursuant to clause (a) of the definition of All-in Yield (as
defined below)) (the “Interest Rate”) is not greater than the Interest Rate of
the First Lien Term Loans) and (ii) such indebtedness has call protection that
is no less favorable to the Company than NC2/102%/101%/Par (which, during the
no-call period, shall be subject to a make-whole at T+50); provided, that,
during any default, such call protection shall be no less favorable to the
Company than 105%/105%/102%/101% (clauses (g) and (h), together with the
maturity date requirement in respect of the First Lien Term Loans described in
clause (b) above, the “First Lien Terms and Conditions Requirements”) and (B) in
the case of a permitted refinancing of the Second Lien Term Loans, the Total
Secured Debt Blended Weighted Average All-In Yield (as defined below), after
giving pro forma effect to such indebtedness incurrence, is not greater than
3.00% per annum above the First Lien All-In Yield (provided, further, that the
interest rate of such permitted refinancing debt (as determined solely pursuant
to clause (a) of the definition of All-in Yield (as defined below)) (the
“Interest Rate”) is not greater than (x) the Interest Rate of the First Lien
Term Loans plus (y) 1.00% per annum); and

 

11



--------------------------------------------------------------------------------

  

(5) the Company will be permitted to pledge (i) to the lenders of any permitted
priority lien debt incurred under clause (2) or (3) above, or both, or (ii) in
connection with the refinancing or amendment of the First Lien Term Loans that
results in not less than a one year extension of the existing maturity date of
the First Lien Term Loans or (iii) any combination of (i) and (ii) above: (a)
HOS Port, (b) HOS Lift, (c) any non-trade receivables, (d) the following six
active low-spec OSVs: HOS Brigadoon, HOS Crossfire, HOS Dakota, HOS Deepwater,
HOS Dominator and HOS Thunderfoot; (e) the twelve stacked low-spec OSVs; (f) the
following vessels (or the equity of entities which own such vessels) HOS
Achiever, HOS Brass Ring, HOS Iron Horse and (g) any contract rights,
receivables or other ancillary assets related to the foregoing, provided that
such other ancillary assets are specifically scheduled as permitted to be so
encumbered with the agreement of the Ad Hoc Group. For the avoidance of doubt,
it is understood and agreed that a pledge or grant of a lien in favor of the
Senior Credit Facility, First Lien Term Loan or Second Lien Term Loan (or any
permitted refinancing debt in respect thereof) may result in such lien being
required to be granted for the benefit of such other tranches of debt (but not
the New Notes) and such grant shall be permitted.

 

The Company will also covenant, if permitted pursuant to the terms of its First
Lien Term Loan Agreement (or, if applicable a permitted refinancing thereof)) to
pay PIK interest on First Lien Term Loans pursuant to an election made under
Section 3.02(f) of the First Lien Term Loan Agreement (or equivalent provision,
if any, in any permitted refinancing thereof), provided, that following the
first anniversary of the closing of the Exchange Offer, the Company may elect to
pay any interest payment on the First Lien Term Loans in cash if at the time of
such interest payment (and after giving pro forma effect thereto), the Issuer
and its restricted subsidiaries have unrestricted cash and cash equivalents of
not less than $125 million.

 

The Issuer will agree not to issue any preferred stock other than (1) the
Special Preferred Stock and the Contingent Preferred Stock pursuant to the terms
of the indentures governing the New Notes, (2) preferred stock issued in
connection with the Rights Agreement and (3) preferred stock; in the case of
(2) and (3), the issuance of which does not materially and adversely impact the
rights of the holders of New Notes, Special Preferred Stock and Contingent
Preferred Stock, in each case, following the occurrence of a Trigger Event.

 

Covenants to include express permission to (i) engage in arms-length
intercompany transactions between Issuer or any restricted subsidiary and any
unrestricted subsidiary, including management agreements and fees, a commercial
brokerage fee agreement, vessel pooling arrangements, bareboat charters, common
cost allocations and eventual reunification of the Issuer and the unrestricted
subsidiaries, etc. and (ii) make permitted investments in an amount not
exceeding $15 million in the form of equity contributions to the unrestricted
subsidiaries to be used for working capital and general corporate purposes.

 

12



--------------------------------------------------------------------------------

  

The Issuer will agree to use the proceeds of any dividends or distributions
received by the Issuer or any of its restricted subsidiaries from the
unrestricted subsidiaries to offer to repurchase New Notes on a pro rata basis,
subject to a carve-out for an amount not exceeding the lesser of (i) the amount
of all equity contributions made pursuant to clause (ii) of the immediately
preceding paragraph plus $1.0 million and (ii) $16 million.

 

“All-In Yield” means, as to any indebtedness, the yield per annum thereof
incurred or payable by the Company in an amount equal to the sum of: (a) the
applicable interest rate (assuming an election to pay in kind) (provided, that,
in respect of any indebtedness that is subject to a floating reference rate
(e.g., LIBOR rate, base rate, etc.), such “floating” portion of the interest
rate shall be equated to the “swap rate” applicable to such floating reference
rate for the period from the closing date of such indebtedness through the
maturity of such indebtedness (or, if such period is not available, the most
approximate period available as reasonably determined by the Issuer in good
faith), which such swap rate shall be as displayed on the USSW screen on
Bloomberg (or any applicable successor page or if such Bloomberg page or
successor becomes unavailable, any similar reference screen as reasonably
selected by the Issuer in good faith) and (b) original issue discount, upfront
fees, closing fees, backend fees, arrangement fees, structuring fees, commitment
fees, underwriting fees and any similar fees paid to any lender (or an affiliate
of a lender) of such indebtedness (but excluding any so called “call protection”
or premiums that step-down over the life of the loan) (the “Applicable Fees”);
provided that any Applicable Fees shall be equated to interest rate assuming a
4-year life to maturity on a straight line basis (or, if less, the stated life
to maturity at the time of incurrence of the applicable indebtedness); provided,
however, under no circumstances shall the “All-In Yield” include (u) any
Applicable Fees paid to a person that is not a lender (or an affiliate of a
lender) of such indebtedness, (v) customary agency fees, (w) consent, waiver and
amendment fees paid to consenting lenders, (x) ticking fees on undrawn
commitments, (y) interest accruing at the default rate (not to exceed 2.00% per
annum) and (z) reimbursement of out-of-pocket expenses and customary
indemnitees.

 

The “All-In Yield” in respect of the First Lien Term Loans (the “First Lien
All-in Yield”) shall be calculated as of the closing date of the Transaction
(the “Closing Date”) pursuant to the definition above, subject to the following
assumptions:

 

(i) the so-called “spread” or “margin” portion of the interest rate shall be
deemed to be the average “spread” or “margin” over the “Adjusted LIBO Rate” (as
such term is defined in the First Lien Term Loan) calculated from the Closing
Date through the remaining term of the First Lien Term Loan;

 

13



--------------------------------------------------------------------------------

  

(ii) the floating reference rate portion of the interest rate shall be deemed to
be the LIBOR “swap rate” calculated for the period from the Closing Date through
the remaining term of the First Lien Term Loan (or, if such period is not
available, the most approximate period available as reasonably determined by the
Issuer in good faith); and

 

(iii) all Applicable Fees shall be equated to interest rate assuming a 4-year
life to maturity from the Closing Date on a straight line basis; provided that
the exchange component of the First Lien Term Loans shall be deemed to have the
same Applicable Fees as the new money components of the First Lien Term Loans.

 

The “All-In Yield” of the existing Senior Credit Facility shall be deemed to be
the First Lien All-in Yield.

 

“First Lien Secured Debt Blended Weighted Average All-in Yield” means the
blended weighted average of the All-in Yield of all outstanding Secured Debt (as
defined below) (other than Second Lien Term Loans and any permitted refinancing
indebtedness in respect thereof to the extent subject to a lien pari passu with
or junior to the lien securing the Second Lien Term Loans).

 

“Total Secured Debt Blended Weighted Average All-in Yield” means the blended
weighted average of the All-in Yield of debt outstanding in respect of the
Senior Credit Facility, the First Lien Term Loans, the Second Lien Term Loans,
the baskets described in clauses (b), (c), (d)(1), (d)(2) and (d)(3) above and
any paid in kind interest in respect thereof, together with any permitted
refinancing indebtedness in respect of any of the foregoing (all such debt, the
“Secured Debt”).

Reunification:    The Issuer shall not be permitted, and the Issuer shall not
permit any of its restricted subsidiaries, to consolidate or merge with or into
any unrestricted subsidiary unless (i) all of the New Notes have been redeemed
or otherwise paid in full or (ii) (a) all of the 2023 Senior Notes have been
redeemed or otherwise paid in full and (b)(A) following the 2023 Senior Notes
having been redeemed or otherwise paid in full, the Issuer has an equity market
capitalization of at least $300 million based on a volume-weighted average price
(VWAP) of the Common Stock for any 60 consecutive trading days immediately
preceding the reunification (the “Test Period”) as well as an equity market
capitalization of at least $300 million immediately prior to the reunification,
(B) the Common Stock is listed on a national securities exchange and (C) the
Common Stock has an average daily trading volume of at least $1.0 million over
the Test Period. Events of Default:    The New Notes will have customary events
of default which will include cross-defaults (and cross-waiver and cross-cures)
to all of the Company’s existing and future debt. Redemption:    The New Notes
shall be redeemable at any time and from time to time, in whole or in part, for
100% of the principal amount to be redeemed plus accrued and unpaid interest, if
any, up to but not including the date of redemption.

 

14



--------------------------------------------------------------------------------

Issuer Governance:   

At the closing of the Exchange Offer, the Issuer will issue (a) two Special
Preferred Shares to the trustee under the 2023 Senior Notes and (b) one Special
Preferred Share to the trustee under the 2025 Senior Notes. The Special
Preferred Shares, voting by majority or acting by majority written consent, will
have the right to designate one member of the Board (the “Noteholder Director”).
The Special Preferred Shares held by a trustee under the 2023 Senior Notes or
the 2025 Senior Notes (each, a “Trustee”) will be automatically cancelled upon
the repayment in full of such New Notes.

 

The initial Noteholder Director will be a person selected by the Issuer from a
list of three persons that are willing to serve proposed by the Ad Hoc Group and
will be elected at the closing of the Exchange Offer. Any replacement Noteholder
Director will be elected by the Trustee(s) holding a majority of the Special
Preferred Shares at the direction of the holders of a majority of the
outstanding New Notes with respect to which such Trustee acts as trustee. The
Noteholder Director shall resign or be automatically removed once no New Notes
remain outstanding.

 

The Noteholder Director will have the following rights and authority:

 

(a)  the Company may not file any voluntary proceeding for the bankruptcy or
reorganization of any Company or enter into a plan of liquidation without the
consent of the Noteholder Director and, if no Noteholder Director is then in
office, no such filing or liquidation may be effected until such time as the
Noteholder Director is in office and has approved such filing or liquidation;
and

 

(b)  the irrevocable authority to cause the issuances of the Contingent
Preferred Shares, Common Stock, Contingent Preferred Warrants and Automatic
Conversion Warrants in accordance with (i) the terms of the indentures governing
the New Notes, (ii) the Contingent Preferred Warrants and (iii) the Automatic
Conversion Warrants.

 

The Noteholder Director will be entitled to the same cash and equity
compensation, and additional benefits, if any, from the Company as the existing
directors of the Company. In addition, to meet the requirements set forth in the
Issuer’s bylaws, the Issuer will be obligated to cause each Noteholder Director
to be issued one share of Common Stock.

Transfer:    Neither the 2023 Senior Notes nor 2025 Senior Notes will be stapled
to the other class of New Notes or any other security issued or issuable in the
Transaction. Trustee and Collateral Agent:    Wilmington Savings Fund Society,
FSB (the “Trustee”).

 

15



--------------------------------------------------------------------------------

Governing Law:    New York. Registration Rights:
   The Contingent Preferred Shares, the shares underlying any Contingent
Preferred Warrants, the Automatic Conversion Shares and the shares underlying
the Automatic Conversion Warrants will have the benefit of customary
registration rights. Other Material Terms and Conditions Jones Act Compliance:
   To the extent the issuance of any Preferred Shares or Automatic Conversion
Shares to any party would cause the Issuer to violate the ownership limitations
imposed by the Issuer’s certificate of incorporation and bylaws or the Merchant
Marine Act of 1920 (the “Jones Act”), the Issuer shall instead issue Contingent
Preferred Warrants or Automatic Conversion Warrants, as applicable, to such
party that shall be structured in a manner consistent with the Jones Act and the
Issuer’s certificate of incorporation and bylaws. Stockholder Rights Plan:   

Except as provided above in respect of the Stockholder Rights Plan Waiver and
Amendment, the Issuer’s Rights Agreement or any replacement rights agreement or
the like (a “Replacement Rights Agreement”) will remain in place following the
completion of the Exchange Offer.

 

Notwithstanding the foregoing, the waiver of the Rights Plan shall only apply to
the conversion under terms of the New Notes by the initial recipient of the New
Notes received in the Exchange Offer.

 

At the closing of the Exchange Offer, the Issuer shall cause to be effected the
Stockholder Rights Plan Waiver and Amendment. Until such time as no New Notes
remain outstanding, the Company shall cause the Stockholder Rights Plan Waiver
and Amendment to remain in effect with respect to the Rights Agreement and any
Replacement Rights Agreement then in effect.

Fees:    The Company shall pay all reasonable and documented costs and expenses
incurred by the Ad Hoc Group, and shall pay all fees, and reasonable and
documented costs and expenses of the Ad Hoc Group’s advisors including Milbank
LLP, Moelis & Company, and Seward & Kissel LLP in connection with the
negotiation, documentation, structuring, execution, closing, enforcement and
administration of the proposed Transactions.

 

16



--------------------------------------------------------------------------------

EXHIBIT B

Exchange Offer Memorandum

Exhibit B to Transaction Support Agreement



--------------------------------------------------------------------------------

EXHIBIT C

Form of Stockholder Support Agreement

Exhibit C to Transaction Support Agreement



--------------------------------------------------------------------------------

EXHIBIT D

Form of Preliminary Proxy Statement

Exhibit D to Transaction Support Agreement



--------------------------------------------------------------------------------

EXHIBIT E

Side Letter

Exhibit E to Transaction Support Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

Hornbeck Offshore Services, Inc.

103 Northpark Boulevard, Suite 300

Covington, Louisiana 70433

Confidential

February 14, 2020

To the undersigned Investors

Re: Letter Agreement Regarding Proposed Backstop Financing

Ladies and Gentlemen:

We (the “Company”) are in receipt of this proposed backstop financing from the
undersigned institutions (collectively, the “Investors”) to pursue in good faith
to provide loans to certain to-be-formed subsidiaries of the Company on the
terms and conditions set forth in the backstop term sheet, set forth in
Section 5 below (the “Term Sheet” and, such financing, the “Proposed Backstop
Financing”). The Company and the Investors hereby agree as follows:

1. Defined Terms. Defined terms used but not defined herein (including in the
Term Sheet) shall have the meaning assigned to such terms in that certain
Transaction Support Agreement, dated as of the date hereof (as amended,
modified, supplemented or restated from time to time in accordance with its
terms, the “Transaction Support Agreement”), to which this letter agreement (the
“Letter Agreement”) is attached.

2. Allocation. The allocations of the commitments in respect of the Proposed
Backstop Financing among the Investors shall be as set forth on Annex A attached
hereto (the “Allocation Schedule”).

3. Binding Effect. As consideration for the Investors’ undertaking to pursue the
Proposed Backstop Financing in good faith (subject to the terms and conditions
of the Term Sheet and hereof), concurrent with the effectiveness of the
Transaction Support Agreement, the Company and Investors agree that the Warrant
Provision, the Expense and Disclosure Provision and the Right of First Refusal
Provision (each as described in more detail in the Term Sheet) shall be binding
and in full force and effect.

4. Undertaking in Good Faith. It is understood and agreed that this Letter
Agreement shall constitute an undertaking by the Investors to pursue the
Proposed Backstop Financing in good faith, but shall not constitute a commitment
by the Investors to provide, arrange or syndicate the Proposed Backstop
Financing or a commitment by the Company to accept the Proposed Backstop
Financing. In addition, the Company acknowledges and agrees with the Investors
and the Investors acknowledge and agree with the Company that this Letter
Agreement is not a guarantee with respect to the successful outcome of the
Proposed Backstop Financing and does not create an obligation on the part of any
Investor (nor any entity managed by any Investor) or the Company (nor any
subsidiary of the Company) to participate in the Proposed Backstop Financing.



--------------------------------------------------------------------------------

5. Non-Binding Backstop Term Sheet. Set forth below is the non-binding (except
as expressly set forth in Section 3 above) backstop term sheet, which is
intended to summarize certain preliminary terms for the Proposed Backstop
Financing. This Term Sheet is not intended to be a definitive list of all
requirements or terms in connection with the Proposed Backstop Financing. This
Term Sheet does not constitute a commitment, a contract to provide a commitment
or an offer to enter into a contract regarding the Proposed Backstop Financing.
Such a commitment, contract or offer would be subject to, among other things,
completion of the Investors’ due diligence to their sole subjective
satisfaction, final Investment Committee approval and delivery of final
documentation satisfactory to the Investors in their sole discretion. Only a
fully negotiated and executed definitive written agreement after the completion
of due diligence will constitute a binding and enforceable agreement,
notwithstanding any oral or other statements to the contrary.

 

Issuer:   

An indirect unrestricted subsidiary (the “Issuer”) of Hornbeck Offshore
Services, Inc. (the “Company”).

 

Guarantors:   

Tier 3 Acquisition UnSub (as defined below) and the subsidiaries of the Issuer.

 

Structure:   

The Company or a wholly-owned restricted subsidiary of the Company will form an
indirect “tier 1” unrestricted subsidiary (“Tier 1 Acquisition UnSub”), which,
in turn, will form a direct “tier 2” unrestricted subsidiary (“Tier 2
Acquisition UnSub”), which, in turn, will form a direct “tier 3” unrestricted
subsidiary (“Tier 3 Acquisition UnSub”). The Issuer will be a direct subsidiary
of Tier 3 Acquisition UnSub.

 

Investors:   

Certain Holders of the Company’s 5.875% Senior Notes due 2020 and 5.000% Senior
Notes due 2021, including one or more funds, investment vehicles and/or accounts
managed or advised by Ares Management LLC or one or more of its affiliates
(collectively, the “Investors”).

 

Terms of New Secured Loan:   

As part of the transactions, the Investors will provide a back-stop commitment
for a senior secured loan to the Issuer on the following terms (the “New Secured
Loan”):

 

•  Principal Amount: Not less than $200,000,000

 

•   Commitment lasts for 120 days following the consummation of the exchange
transaction contemplated by the Transaction Support Agreement (the “Exchange
Transaction”); provided that such commitment will be extended for an additional
60 days upon the execution of a letter of intent satisfactory to the Investors
holding at least two-thirds of the commitments. Funded upon the acquisition of
certain assets on terms satisfactory to the Investors holding at least
two-thirds of the commitments (the “Proposed Acquisition”)

 

•   For the avoidance of doubt, the Issuer shall have no obligation to draw on
the commitment hereunder.

 

53



--------------------------------------------------------------------------------

  

•   Annual Interest Rate: 13%, payable quarterly, in cash

 

•   Maturity: 6 years

 

•   Closing Conditions: Customary for transactions of this type, including
(a) satisfaction of the conditions precedent to the consummation of the Exchange
Transaction, (b) non-consolidation and true sale opinions, (c) closing of the
Proposed Acquisition, (d) delivery of pooling arrangements in form and substance
satisfactory to the Investors and (e) other customary conditions mutually
satisfactory to the Investors and the Company appropriate for the information
available at the time of executing the commitment therefor

 

•   Representations and Warranties: Customary for transactions of this type

 

•   Affirmative Covenants: Customary for transactions of this type, including
covenant to maintain status as an SPV and separateness from the Company and its
restricted subsidiaries, Tier 1 Acquisition UnSub and Tier 2 Acquisition UnSub.

 

•   Negative Covenants: Customary for transactions of this type, which will
include a basket for: (i) an ABL facility of up to $30 million secured by a
first lien on all trade and non-trade receivables, related cash and related
assets; (ii) incremental accordion to fund a permitted follow-on acquisition
(not to exceed an agreed upon appraised value), provided that (a) such
incremental accordion may only be used for a single acquisition, (b) the right
to provide such incremental accordion must first be offered to the Investors,
(c) the principal amount of such incremental accordion shall not exceed 50% of
the outstanding principal amount of the New Secured Loan at the time such
incremental accordion is funded, (d) after giving pro forma effect to the
incurrence of such incremental accordion and the acquisition financed with the
proceeds thereof, the ratio of (x) the outstanding principal amount of the New
Secured Loan and such incremental accordion to (y) the value of the collateral
securing the New Secured Loan and such incremental accordion (including assets
acquired pursuant to such follow-on acquisition) shall not exceed 0.67:1.00 and
(e) after giving pro forma effect to the incurrence of such incremental
accordion and the acquisition financed with the proceeds thereof, the Issuer
shall have a fixed charge coverage ratio of not less than 2.00:1.00; and
(iii) additional indebtedness equal to (and the proceeds of which are used to
finance) 67% of the purchase price for permitted follow-on acquisitions (not to
exceed an agreed upon appraised value), provided that (a) such indebtedness is
secured only by the assets being acquired (and not, for the avoidance of doubt,
by any collateral securing the New Secured Loan) and (b) after giving pro forma
effect to the incurrence of such indebtedness and the acquisition financed with
the proceeds thereof, the Issuer shall have a fixed charge coverage ratio of not
less than 2.00:1.00.

 

54



--------------------------------------------------------------------------------

  

•   Reconsolidation: Tier 3 Acquisition UnSub and its subsidiaries shall be
permitted to be reconsolidated with the Company and its restricted subsidiaries
following the date that is the earliest to occur of (x) the date on which all of
the New Notes (as defined in the Transaction Support Agreement) have been
redeemed or otherwise paid in full or (y) the date on which (a) all of the 2023
Senior Notes (as defined in the Transaction Support Agreement) have been
redeemed or otherwise paid in full and (b) the conditions to such
reconsolidation set forth in the indenture governing the 2025 Senior Notes (as
defined in the Transaction Support Agreement) in the form attached to the
Transaction Support Agreement have been satisfied (this clause (y), the “2025
Senior Notes Reconsolidation Conditions”); provided that, in each case, (i) no
person that did not have a lien on the collateral securing the New Secured Loan
prior to such reconsolidation shall have a lien on such collateral, (ii) any
indebtedness for which the Issuer or any Guarantor (or their respective
successors by merger) becomes liable following such reconsolidation is permitted
by the terms of the credit agreement governing the New Secured Loan and
(iii) any lien on the assets of the Issuer or any Guarantor (or their respective
successors by merger) following such reconsolidation is permitted by the terms
of the credit agreement governing the New Secured Loan.

 

•   Financial Covenants: None

 

•   Events of Default: Customary for transactions of this type (including as
specified under Specific Events of Default below)

 

•   Call Protection: NC-3, 106.5%, 103.25%, par (including upon acceleration of
the New Secured Loan for any reason)

 

•   Warrants:

 

•  Upon consummation of the Exchange Transaction, the Company shall issue the
Investors (on a pro rata basis based on their allocations described in the
Allocations Schedule), warrants for 4.5 million shares of common stock of the
Company at a purchase price of $0.00001 per share. The warrants will have the
benefit of anti-dilution adjustments for stock splits, reverse stock splits,
stock dividends, combinations, subdivisions or other reclassifications of common
stock and issuances under management incentive plans, provided that such
anti-dilution protection shall not apply to (i) the 7,000,000 shares recently
authorized as long term incentive plan pool shares, and (ii) any shares of

 

55



--------------------------------------------------------------------------------

  

common stock, not including the shares described in clause (i), issued with
respect to future awards under and shares of common stock (or common stock
equivalents) of the Company authorized by the Company’s stockholders in the
future and granted thereafter under employee and director benefit plans in an
amount not exceeding 2.0% per annum of the then-outstanding common stock of the
Company (the “Warrant Provision”).

 

Ranking and Security:   

The New Secured Loan will be secured on a first priority basis by the equity
interests of the Issuer held by Tier 3 Acquisition UnSub and by substantially
all of the assets of the Issuer and the other Guarantors.

 

Use of Proceeds:   

The proceeds of the New Secured Loan will be used by the Issuer to fund the
Proposed Acquisition

 

ECF Sweep/Dividends:   

There will be no excess cash flow sweep or permitted dividends (other than
Permitted Tax Distributions (as defined below)) unless liquidity (to be defined
in a manner satisfactory to the Investors) is at least $20,000,000 after giving
pro forma effect to any excess cash flow sweep and dividend.

 

If liquidity is at least $20,000,000 on a pro forma basis, there will be a
required quarterly excess cash flow sweep and dividends will be permitted, in
each case, based on the total net leverage ratio of the Issuer and its
subsidiaries, as follows:

 

   Total Net Leverage Ratio    ECF Sweep/Permitted Dividends    ³ 4.00    No ECF
sweep or permitted dividends    ³ 3.00 and < 4.00    50% of excess cash flow
will be applied to prepay the New Secured Loan and up to 50% of excess cash flow
will be permitted to be distributed to the equityholders of Tier 3 Acquisition
UnSub on a pro rata basis    ³ 2.00 and < 3.00    25% of excess cash flow will
be applied to prepay the New Secured Loan and up to 75% of excess cash flow will
be permitted to be distributed to the equityholders of Tier 3 Acquisition UnSub
on a pro rata basis    £ 2.00    Up to 100% of excess cash flow will be
permitted to be distributed to the equityholders of Tier 3 Acquisition UnSub on
a pro rata basis

 

56



--------------------------------------------------------------------------------

  

Notwithstanding the foregoing, in the event that the Company or any of its
subsidiaries is in material default under any material indebtedness, no
dividends will be permitted (other than Permitted Tax Distributions) and all
excess cash flow will be applied to repay the New Secured Loan.

 

“Permitted Tax Distributions” means cash distributions to the direct or indirect
holders of capital stock of the Issuer made not more frequently than once each
fiscal quarter which shall be in an amount required to satisfy actual cash tax
liabilities of such holders relating to the Issuer and its Subsidiaries for the
immediately preceding fiscal quarter.

 

Specific Events of Default:   

To the extent (a) the Issuer experiences a direct or indirect change of control
(whether as a result of a sale or bankruptcy of the Company or any of its
subsidiaries or creditors otherwise foreclosing on the equity of the Issuer or
any parent of the Issuer), (b) the Company or any of its Subsidiaries and/or
Tier 1 Acquisition UnSub or any of its Subsidiaries defaults (after giving
effect to any applicable cure period) in the pooling arrangement or (c) the
Company or any of its Subsidiaries and/or Tier 1 Acquisition UnSub or any of its
Subsidiaries materially breaches (and such breach is uncured within the
applicable grace period) certain material contracts listed on a schedule
attached to the credit agreement governing the New Secured Loan (including
pursuant to filing a motion to reject any material contract in bankruptcy)
without the consent of the Investors, the Investors will have the right to
accelerate the New Secured Loan; provided that, upon any bankruptcy event with
respect to the Issuer or any Guarantor, the New Secured Loan will accelerate
automatically without any action by the Investors.

 

Assignments   

Investors shall be permitted to assign the New Secured Loan and the commitments
to make the New Secured Loan without the consent of the Issuer; provided that
the Issuer shall have a right of first refusal (including to bring in a
financing source to take such assignment) on identical terms with respect to any
assignment, other than any assignment (i) to an Investor, affiliate of an
Investor or approved fund or (ii) after the occurrence and during the
continuance of a payment or bankruptcy event of default. Any portion of the New
Secured Loan assigned to the Issuer shall immediately be cancelled.

 

In no event shall an Investor be permitted to assign or participate the New
Secured Loan or a commitment to make the New Secured Loan to (i) a competitor of
the Company or any of its subsidiaries (or any affiliate or significant
shareholder thereof) or (ii) banks, financial institutions and other lenders
(together with their affiliates that are readily identifiable by name)
separately identified in writing by the Company and delivered to, and approved
by, the Investors prior to the consummation of the Exchange Transaction.

 

57



--------------------------------------------------------------------------------

Indemnity:   

The commitment letter and definitive documentation in respect of the Proposed
Backstop Financing will contain customary indemnification provisions in favor of
the Investors and any agents.

 

Working Capital Financing:   

If necessary, the Investors are willing to provide $15 million to the Issuer to
fund working capital in the form of a secured promissory note, subject to terms
and conditions to be agreed.

 

Equity:   

Tier 1 Acquisition UnSub and its subsidiaries (including Tier 3 Acquisition
UnSub and the Issuer) (Tier 3 Acquisition UnSub and the Issuer, collectively,
the “Issuer Transaction Parties”) will be structured as one or more corporations
or limited liability companies which will have appropriate separateness
provisions and requirements that material actions be approved by an independent
director. One or more Issuer Transaction Parties will be party to a pooling
arrangement with a subsidiary of the Company as contemplated by the Term Sheet
(as defined in the Transaction Support Agreement, the “Exchange Term Sheet”).

 

Concurrently with the consummation of the Exchange Transaction, the Company or
one of its restricted subsidiaries will contribute certain high spec offshore
service vessels as contemplated by the Transaction Support Agreement to Tier 1
Acquisition UnSub in exchange for 100% of the equity of Tier 1 Acquisition UnSub
on a fully-diluted basis, which, in turn, will contribute such vessels to Tier 2
Acquisition UnSub in exchange for 100% of the equity of Tier 2 Acquisition UnSub
on a fully-diluted basis, which in turn will contribute such vessels to Tier 3
Acquisition UnSub in exchange for 100% of the equity of Tier 3 Acquisition UnSub
on a fully-diluted basis in the form of Class A common equity, which in turn
will contribute such vessels to the Issuer in exchange for 100% of the equity of
the Issuer on a fully-diluted basis.

 

In connection with and in consideration for the funding of the New Secured Loan,
the Investors will receive 19% of the equity of Tier 3 Acquisition UnSub on a
fully-diluted basis in the form of Class B common equity upon funding (if
applicable) of the New Secured Loan. A simplified version of the structure of
the Company and its subsidiaries following the funding of the New Secured Loan
is set forth on Exhibit A.

 

The Class A common equity and Class B common equity of Tier 3 Acquisition UnSub
will be pari passu. The governance rights of each of the holders of the Class A
common equity and Class B common equity, including consent rights of the Class B
common equity, will be agreed between the Company and Investors.

 

In respect of the Class B common equity, if applicable, the holders will have
customary (i) post-IPO demand, shelf and piggyback registration rights,
(ii) tag-along rights, (iii) preemptive rights and (iv) minority consent rights.

 

58



--------------------------------------------------------------------------------

Company Redemption:   

Following the date that is the earliest to occur of (x) the date on which all of
the New Notes (as defined in the Transaction Support Agreement) have been
redeemed or otherwise paid in full, (y) the date on which the 2025 Senior Notes
Reconsolidation Conditions have been satisfied and (z) four (4) years from the
issuance of the Class B common equity, if applicable, the Company shall have the
right to purchase all, but not less than all, of the Class B common equity at a
price (the “Redemption Price”) in cash equal to the greater of (i) $15 million
and (ii) the value of the Class B common equity determined by multiplying
(a) the percentage of the equity represented by the Class B common equity by
(b) the sum of (x) 7x LTM EBITDA of the Issuer Transaction Parties (including
fully allocated overhead) minus (y) indebtedness of the Issuer Transaction
Parties plus (z) cash held by the Issuer Transaction Parties.

 

Forced Redemption:   

If the Class B common equity is issued as contemplated above and the Class B
common equity has not been redeemed in full by the Company as set forth above
prior to the 5th anniversary of the issuance of the Class B common equity (the
“Redemption Date”), then promptly after the Redemption Date, the Company shall
commence a sale of all or a portion of the equity or assets of the Issuer
Transaction Parties in order to fund the redemption of the Class B common equity
in full at the Redemption Price in cash. If definitive documentation in respect
of such sale has not been executed on or before six months after the Redemption
Date (the “Company Sale Period”), then the holders of Class B common equity
shall have the ability to (i) direct a sale of all or a portion of the equity or
assets of the Issuer Transaction Parties, but only to the extent necessary to
fund the redemption of the Class B common equity in full at the Redemption Price
in cash, and (ii) cause such redemption; provided that, at any time during the
Company Sale Period, the Company may redeem the Class B common equity in full at
the Redemption Price in cash, and thereafter, terminate the sale process.

 

Transfer Restriction:   

The holders of Class B common equity shall agree not to transfer any Class B
common equity to any party that is a competitor (to be customarily defined in
the definitive documentation) of the Company or any of its subsidiaries (or any
affiliate or significant shareholder thereof) without the prior written consent
of the Company. Any transfer to a non-affiliate of such holder of Class B common
equity shall be subject to a customary right of first refusal in favor of the
Company.

 

Governance:   

Tier 3 Acquisition UnSub will be governed by a management committee and a board.
The governing documents of Tier 3 Acquisition UnSub will include appropriate
dispute and conflict resolution mechanisms.

 

Expenses:    No later than one business day following the consummation of the
Exchange Transaction, the Company will pay all reasonable and documented fees,
costs, disbursements and expenses of the Investors

 

59



--------------------------------------------------------------------------------

  

and their advisors (including McKinsey) in connection with the transactions, in
an amount for all such fees, costs, disbursements and expenses not to exceed
$1 million in the aggregate. Upon payment of such fees, costs, disbursements and
expenses, the Investors will provide a copy of the McKinsey report to the Issuer
and will obtain consent from McKinsey for the use of such report by the Company
and its affiliates; provided that the Company shall have executed a non-reliance
letter with McKinsey and a back-to-back indemnification agreement with Ares
Management LLC. This paragraph shall be referred to as the “Expense and
Disclosure Provision”.

 

The definitive documentation for the New Secured Loan will contain customary
expense reimbursement (including in respect of the negotiation and documentation
of such definitive documentation incurred after the consummation of the Exchange
Transaction) and indemnity provisions.

 

Alternative Transaction:   

The Company may solicit proposals that are superior to the terms set forth in
this Term Sheet as reasonably determined by the Company in good faith (a
“Superior Proposal”); provided that the Investors shall have the right to match
any such Superior Proposal during the period commencing on the date the
Transaction Support Agreement is executed through the earlier of (x) the one
year anniversary of the date the Exchange Transaction is consummated and (y) the
date of consummation of the first fleet acquisition by the Issuer or any
subsidiary thereof that is financed with the proceeds of not less than
$200,000,000 of indebtedness for borrowed money; provided, further, that the
Investors shall not have the right to match any such Superior Proposal so long
as (i) the party offering such Superior Proposal is the party listed on Schedule
A to this Letter Agreement (together with its affiliates and managed or
affiliated funds and accounts, the “Approved Party”), (ii) the Superior Proposal
does not provide for the Approved Party or any designee to receive any equity in
the Company or any of its subsidiaries (including Tier 1 Acquisition UnSub and
its subsidiaries) and (iii) the yield to maturity (whether in the form of
interest rate, margin, original issue discount, fees of any nature, rate floors
or otherwise) of the financing provided for in such Superior Proposal does not
exceed 13% per annum.

 

In connection with any Superior Proposal, the Company shall deliver to the
Investors written notice describing the proposed transaction, including all the
terms and conditions thereof, which description shall be not less detailed than
this Term Sheet. The Investors shall have the option during the 15 business day
period following receipt of such Superior Proposal (the “ROFR Period”) to agree
to provide financing on the same terms as contemplated by such Superior
Proposal. In the event that the Investors elect to provide such financing, the
Investors shall enter into a commitment letter on substantially the same terms
as provided for in such Superior Proposal no later than the last day of the ROFR
Period. If any material terms of the proposed transaction provided in such
notice to the Investors change in a manner that is less

 

60



--------------------------------------------------------------------------------

  

favorable to the Company as reasonably determined by the Company in good faith,
the Company shall immediately provide notice to the Investors of such change and
the ROFR Period shall be extended for an additional 10 business days (or, if the
ROFR Period shall have ended prior to delivery of such notice, the ROFR period
shall be reinstated for a period of 10 business days following receipt of such
notice).

 

The right of first refusal described above shall be allocated among the
Investors pro rata in accordance with the Allocation Schedule. In the event that
an Investor elects not to participate (a “Non-Electing Investor”), the Investors
electing to participate shall have the right to fund such Non-Electing
Investor’s portion pro rata in accordance with the Allocation Schedule (after
removing such Non-Electing Investor’s allocation therefrom).

 

The right of first refusal described above shall be referred to as the “Right of
First Refusal Provision”.

 

As contemplated by the Exchange Term Sheet, the indenture governing the exchange
notes will include limitations on financings and acquisitions by the Issuer and
its subsidiaries.

 

Other Terms:    Those matters that are not covered herein are subject to the
approval and agreement of the Investors and the Issuer, each acting reasonably.

6. Termination. This Letter Agreement shall terminate upon the earlier of
(i) the date on which the Transaction Support Agreement is terminated in
accordance with its terms (other than termination on account of consummation of
the Exchange Transaction), (ii) the date that is one year following the date
hereof, (iii) such other date as agreed by the Company and Investors holding at
least two-thirds of the commitments in respect of the Proposed Backstop
Financing or (iv) in the case of the Right of First Refusal Provision, any such
earlier date as provided therein; provided that the Warrant Provision and the
Expense and Disclosure Provision shall survive termination of this Letter
Agreement.

7. Miscellaneous.

(a) Binding Effect. This Letter Agreement shall be binding on and enforceable
against the parties hereto in accordance with its terms notwithstanding any
contrary provisions in the Transaction Support Agreement, and in the event of a
conflict between the provisions of this Letter Agreement and the Transaction
Support Agreement, the provisions of this Letter Agreement shall control. For
the avoidance of doubt, the Term Sheet, other than the Warrant Provision, the
Expense and Disclosure Provision and the Right of First Refusal Provision shall
not be binding or enforceable.

(b) Governing Law. This Letter Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of law principles that would apply the laws of another jurisdiction.

(c) Severability. Each provision of this Letter Agreement shall be considered
severable and if for any reason any provision is determined by a court of
competent jurisdiction to be invalid or unenforceable, such invalidity or
unenforceability shall not impair the operation of or affect those provisions of
this Letter Agreement which are valid.

 

61



--------------------------------------------------------------------------------

(d) Amendments. This Letter Agreement may be amended only through a written
agreement among the Company and Investors holding at least two-thirds of the
commitments in respect of the Proposed Backstop Financing.

(e) Counterparts. This Letter Agreement may be signed in one or more
counterparts by different parties with the same effect as if all parties had
signed the same instrument.

(f) Assignments. The Company may not assign its rights or obligations hereunder
without the prior written consent of the Investors. No Investor may assign its
rights or obligations hereunder without the prior written consent of the
Company; provided that such consent shall not be required for any assignment to
an Investor, an affiliate of an Investor or a managed account of an Investor.
Any such assignment that does not comply with this clause (f) shall be null and
void ab initio.

[remainder of page left intentionally blank]

 

62



--------------------------------------------------------------------------------

If the foregoing is agreeable to you, please signify your acceptance by
executing this Letter Agreement in the space provided below and returning an
executed copy to the undersigned.

 

Sincerely,

 

HORNBECK OFFSHORE SERVICES, INC.

 

By:  

/s/ James O. Harp, Jr.

  Name:   James O. Harp, Jr.   Title:   Executive Vice President and Chief
Financial Officer

Signature Page to Side Letter